       1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                      Page 1 of 30                                      LOGAN LOVELACEE-FILED
DET. ADAM GIBSON                                                                    Monday, 08 July, 2019 02:46:57     PM
                                                                                                             July 3, 2018
                                                      Page 1                            Clerk, U.S. District Court, ILCD
                                                                                                                  Page 3
 1          IN THE UNITED STATES DISTRICT COURT                 1   APPEARANCES CONTINUED:
           FOR THE CENTRAL DISTRICT OF ILLINOIS
 2                   STATE OF ILLINOIS                          2                      APPEARING FOR THE CITY OF QUINCY,
                                                                                       ADAM GIBSON, ROBERT COPLEY, JOHN
 3                                                              3                      SUMMERS, DINA DREYER, ANJANETTE
                                                                                       BISWELL:
 4   CURTIS LOVELACE, LOGAN LOVELACE,                           4
     LINCOLN LOVELACE, AND CHRISTINE                                                   MR. THOMAS DiCIANNI:
 5   LOVELACE on behalf of her                                  5                      ANCEL, GLINK, DIAMOND, BUSH,
     minor son, LARSON LOVELACE,                                                       DICIANNI & KRAFTHEFER PC
 6                                                              6                      140 South Dearborn Street
              Plaintiffs,                                                              Sixth Floor
 7                                                              7                      Chicago, IL 60603
          -vs-                      No. 17 CV 01201                                    312-782-7606
 8                                                              8                      tdicianni@ancelglink.com
     DET. ADAM GIBSON, POLICE
 9   CHIEF ROBERT COPLEY, SGT.                                  9
     JOHN SUMMERS, LT. DINA                                                            * * * *
10   DREYER, DET. ANJANETTE BISWELL,                           10   Also Present:      Curtis Lovelace
     UNKNOWN QUINCY POLICE OFFICERS,                                                   Christine Lovelace
11   GARY FARHA, CORONER JAMES                                 11
     KELLER, THE CITY OF QUINCY AND
12   COUNTY OF ADAMS,                                          12
13            Defendants.                                      13
14                                                             14
15                                                             15
                 DEPOSITION OF LOGAN LOVELACE
16                        July 3, 2018                         16
                           11:45 AM
17                       301 West White                        17
                         Champaign, IL
18                                                             18
19                                                             19
                         Reported By:
20                                                             20
21                                                             21
             Deann K. Parkinson: CSR 84-002089
22         Area Wide Reporting & Video Conferencing            22
                        301 West White
23                Champaign, Illinois 61820                    23
                        (800)747-6789
24                                                             24
25                                                             25

                                                      Page 2                                                              Page 4
 1   APPEARANCES:                                               1                             INDEX
 2                  FOR THE PLAINTIFFS:                         2   WITNESS:   LOGAN LOVELACE
 3                  MS. TARA THOMPSON                           3
                    LOEVY & LOEVY
 4                  311 North Aberdeen St. 3rd Floor            4   Examination   by   Mr.   DiCianni.......page   6
                    Chicago, IL 60607                               Examination   by   Mr.   Hansen.........page   76
 5                  312-243-5900                                5   Examination   by   Ms.   Thompson.......page   112
                    tara@loevy.com                                  Examination   by   Mr.   DiCianni.......page   115
 6                                                              6
 7                                                              7
                     APPEARING FOR THE CITY OF QUINCY,
 8                   ADAM GIBSON, ROBERT COPLEY, JOHN           8        THERE WERE NO EXHIBITS TO THE DEPOSITION
                     SUMMERS, DINA DREYER, ANJANETTE
 9                   BISWELL:                                   9
10                   MR. WILLIAM MECKES                        10
                     SCHOLZ LOOS PALMER SIEBERS &
11                   DUESTERHAUS                               11
                     625 Vermont Street
12                   Quincy, IL 62301                          12
                     wmeckes@slpsd.com
13                                                             13
14                                                             14
                     APPEARING FOR THE COUNTY OF ADAMS,
15                   GARY FARHA and JAMES KELLER:              15
16                   MR. JAMES HANSEN                          16
                     SCHMIEDESKAMP ROBERTSON NEU &
17                   MITCHELL                                  17
                     525 Jersey Street
18                   Quincy, IL 62301                          18
                     217-223-3030
19                   jhansen@SRNM.com                          19
20                                                             20
21                                                             21
22                                                             22
23                                                             23                                EXHIBIT J
24                                                             24
25                                                             25


Min-U-Script®                       Area Wide Reporting and Video Conferencing                                     (1) Pages 1 - 4
                                                 1-800-747-6789
        1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                      Page 2 of 30                                LOGAN LOVELACE
DET. ADAM GIBSON                                                                                         July 3, 2018
                                                      Page 5                                                     Page 7
 1                       DEPOSITION
                                                                1   transcript of our discussion. So every answer you
 2
                                                                2   give, we're all going to assume that that's what
 3              The Deposition of LOGAN LOVELACE, a
                                                                3   you intended?
 4   citizen of the State of Illinois, a witness of
                                                                4     A. Okay.
 5   lawful age; produced, sworn, and examined upon his
                                                                5     Q. Did you do anything to prepare for this
 6   corporeal oath, at 301 West White, Champaign,
                                                                6   deposition today?
 7   Illinois, on July 3, 2018, before Deann K.
                                                                7     A. Yes.
 8   Parkinson, CSR, Notary Public in and for the               8     Q. What did you do?
 9   County of Champaign and State of Illinois, as a            9          MS. THOMPSON: In giving your answer,
10   witness in a certain suit and matter now pending          10   don't reveal any content of any communications
11   and undetermined in the United States District            11   that you and I have had, okay.
12   Court for the Central District of Illinois.               12     A. Yes. I just talked with Tara.
13              CSR License No. 84-002089.                     13     Q. And Tara is your attorney?
14                                                             14     A. Yes.
15                                                             15     Q. When did you do that?
16                                                             16     A. Yesterday.
17                                                             17     Q. And where did that take place?
18                                                             18     A. At my dad's office.
19                                                             19     Q. Okay. And how long was that meeting?
20                                                             20     A. An hour.
21                                                             21     Q. Did you review anything?
22                                                             22     A. Just my transcripts from, and the police
23                                                             23   reports.
24                                                             24     Q. So, when you say transcripts, are you
25                                                             25   referring to your testimony at the trial?

                                                      Page 6                                                     Page 8

 1          (The time is 11:46 AM.)                             1     A. At the first trial, yes.
 2             LOGAN LOVELACE,                                  2     Q. At the first trial. Did you testify at
 3   the deponent herein, called as a witness, after            3   both trials?
 4   having been first duly sworn, testified as                 4     A. Yes.
 5   follows:                                                   5     Q. Why only the first trial that you
 6              EXAMINATION BY                                  6   reviewed?
 7               MR. DiCIANNI:                                  7     A. 'Cuz it's all still fresh in my mind
 8      Q. Sir, would you state your name and spell             8   from the second trial.
 9    your last name for the court reporter.                    9     Q. Okay. And you said you reviewed some
10      A. Logan Lovelace. L-O-V-E-L-A-C-E.                    10   interviews?
11      Q. And Logan, have you ever given a                    11     A. Police reports, yes.
12    deposition before?                                       12     Q. Okay. Which police report? Police
13      A. I have not.                                         13   reports of what did you review?
14      Q. Let me tell you what you're going to do.            14     A. The one with Jeff Baird that I did in
15    I'm going to ask you questions that pertain to a         15   2016.
16    lawsuit in which you're a party. When you respond        16     Q. That was the one in 2016?
17    to my questions, you have to do it verbally so the       17     A. Yes.
18    court reporter can take down everything that you         18     Q. Did you also give an interview at a
19    say. If you have any problems with any questions         19   later time to the police?
20    I ask, you don't understand me, you didn't hear          20     A. Yes. To Adam Gibson. Yes.
21    me, whatever it is, please let me know that, okay?       21     Q. And did you review transcripts from
22      A. Yes.                                                22   that --
23      Q. I will then do my best to correct the               23     A. Yes.
24    problem. And the reason is that after we're              24     Q. -- meeting?
25    finished talking today, she's going to type up a         25     A. Yes.

Min-U-Script®                         Area Wide Reporting and Video Conferencing                          (2) Pages 5 - 8
                                                   1-800-747-6789
       1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                  Page 3 of 30                                 LOGAN LOVELACE
DET. ADAM GIBSON                                                                                      July 3, 2018
                                                  Page 9                                                     Page 11

 1     Q. Did you speak to the police any other             1    Q. Did you actually read a transcript of
 2   time?                                                  2   the questions and the answers?
 3     A. Not that I know of. No.                           3    A. No.
 4     Q. Did you ever speak to any prosecutors or          4    Q. Your memory of the events that Officer
 5   any other attorneys regarding any of this?             5   Baird asked you about, the day of your mother's,
 6     A. No.                                               6   or it was discovered your mother had died, how is
 7     Q. And the only time you've testified about          7   your memory in general regarding those events?
 8   it was at the two trials?                              8    A. The minor details, don't remember. But
 9     A. Yes.                                              9   the big details and the important details, I do
10     Q. Reviewing the transcripts of the trial,          10   remember.
11   of the first trial, that is the only one you          11    Q. Okay. And the same thing with Officer
12   reviewed, right?                                      12   Gibson's interview with you; regarding the events
13     A. Yes.                                             13   of that day at school and the events at the police
14     Q. Is there anything or did you see                 14   station, in general what's the status of your
15   anything in there that looking back on it you         15   memory?
16   think was wrong?                                      16    A. It's the same.
17     A. Not that I saw, no.                              17    Q. Pretty good? Some of the minor details
18     Q. So everything that you said in that              18   you might not have a grasp on?
19   trial was accurate?                                   19    A. Yes.
20     A. Yes.                                             20    Q. But the overall event you do have a good
21     Q. Okay. And I'll ask you the same                  21   memory?
22   question about the statements that Adam Gibson        22    A. Yes.
23   took. You read that over?                             23    Q. Okay. Have you done anything else to --
24     A. Yes.                                             24   have you reviewed anything else regarding any of
25     Q. Is there anything after reading it over          25   the events related to the death of your mother?

                                                 Page 10                                                     Page 12

 1   that you thought you didn't get right? Or you          1    A. No.
 2   think was wrong?                                       2    Q. We know there's been media reports and
 3     A. Everything was correct in there.                  3   there was actually TV shows about it. Have you
 4     Q. And then I'll ask you the same question           4   seen those?
 5   regarding the report of Officer Baird. You read        5    A. I have, yes.
 6   that as well?                                          6    Q. Which ones have you seen?
 7     A. Yes.                                              7    A. The Dateline one.
 8     Q. And did you read anything in there that           8    Q. Now, Dateline, that aired a few times
 9   you think was incorrect?                               9   with some minor changes each time. Have you seen
10     A. No.                                              10   them all?
11     Q. And the report of Officer Baird was not          11    A. Just the one. Just the one hour and 36
12   a transcript; it was his summary of the questions,    12   one.
13   right?                                                13    Q. That was the first one?
14     A. Yes.                                             14    A. Yes.
15          MS. THOMPSON: Logan, I'm going to ask          15    Q. Okay. And have you reviewed television
16   you so the record is clear that you wait until the    16   reports or newspaper reports of it?
17   question is done being asked before you answer,       17    A. I don't really watch television, to be
18   okay?                                                 18   honest.
19     Q. The report of the interview of officer,          19    Q. So you haven't seen anything on TV, news
20   with Officer Gibson, that was an actual transcript    20   shows, about it?
21   that you read?                                        21    A. No.
22     A. It was a one page, I don't know what you         22    Q. And what about newspaper?
23   would describe.                                       23    A. I don't read the newspaper.
24     Q. Summary?                                         24    Q. Okay. Where do you get your news from?
25     A. Yeah, I guess, yes.                              25    A. Just my phone. I guess Facebook and

Min-U-Script®                      Area Wide Reporting and Video Conferencing                         (3) Pages 9 - 12
                                                1-800-747-6789
       1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                  Page 4 of 30                                LOGAN LOVELACE
DET. ADAM GIBSON                                                                                     July 3, 2018
                                                 Page 13                                                   Page 15

 1   stuff like that.                                       1     Q. Back there. Okay. We took, we talked
 2    Q. So have you seen anything on any social            2   to your brother, Larson, just before you. And he
 3   media cites or any Internet news feeds regarding       3   gave us the rundown of who is in your family, your
 4   the case?                                              4   siblings and all, correct?
 5    A. Not that I have seen, no.                          5     A. Yes.
 6    Q. Where do you currently live?                       6     Q. We heard that Lincoln is also in the
 7    A. Fort Polk, Louisiana.                              7   military?
 8    Q. And you are in the military?                       8     A. Yes.
 9    A. Yes.                                               9     Q. And he is deployed somewhere?
10    Q. Are you in the Army?                              10     A. Yes.
11    A. Yes.                                              11     Q. Do you know where he is?
12    Q. What's your rank?                                 12     A. I'd rather not disclose that
13    A. Specialist.                                       13   information. Sorry.
14    Q. Is that the entire description of your            14     Q. Okay. But he is overseas?
15   rank, specialist?                                     15     A. Yes.
16    A. Yes.                                              16     Q. But you do know?
17    Q. When did you join the Army?                       17     A. Yes.
18    A. June of 2015.                                     18     Q. And why won't you disclose it?
19    Q. When, did you complete high school?               19     A. OPSEC.
20    A. Yes.                                              20     Q. What does that mean?
21    Q. When did you complete high school?                21     A. OPSEC is the security of the soldiers.
22    A. 2015.                                             22   I couldn't tell people where I was, so I can't
23    Q. So you went right into the military?              23   tell them where he is.
24    A. Yep. Two weeks after.                             24     Q. Okay. Do you know when he's coming home
25    Q. Where did you attend high school?                 25   if at all?

                                                 Page 14                                                   Page 16

 1    A. Quincy Senior High School.                         1     A. I do not know.
 2    Q. Did you do anything in high school that            2     Q. Let me rephrase that. I said that
 3   was military related?                                  3   terribly. Do you know if there's any plans for
 4    A. No.                                                4   him to come home?
 5    Q. And you enlisted of course?                        5     A. I mean, yeah, he comes home. I just
 6    A. Yes.                                               6   don't know when.
 7    Q. Where did you do your basic training?              7     Q. So you don't know when his deployment
 8    A. Fort Benning, Georgia.                             8   will be or his -- what's the phrase? Not his
 9    Q. And how long was that?                             9   term, but his deployment period of time? You
10    A. Fourteen weeks.                                   10   don't know when that ends?
11    Q. What was your next assignment?                    11     A. No.
12    A. Fort Polk, Louisiana, where I am now.             12     Q. Did you attend high school all four
13    Q. Where you are now?                                13   years at Quincy senior high?
14    A. Yes.                                              14     A. Yes.
15    Q. You've been there since you completed             15     Q. And why do they call it Quincy senior
16   basic training?                                       16   high? Is that a distinction from just junior
17    A. Yes.                                              17   high?
18    Q. How is it that you're here today?                 18     A. Yeah, it's high school.
19    A. I'm home on leave.                                19     Q. That's four years?
20    Q. How long is your leave going to last?             20     A. Yes.
21    A. Two weeks.                                        21     Q. Where did you attend grade school?
22    Q. When did you get here?                            22     A. That would have been Madison school.
23    A. Last Friday.                                      23     Q. And what grades is Madison?
24    Q. Do you know where you're going next?              24     A. I think it's kindergarten through 3rd
25    A. Fort Polk, Louisiana.                             25   grade.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                      (4) Pages 13 - 16
                                                1-800-747-6789
       1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                    Page 5 of 30                                LOGAN LOVELACE
DET. ADAM GIBSON                                                                                       July 3, 2018
                                                   Page 17                                                    Page 19

 1     Q. That's part of the Quincy public school             1     Q. You haven't decided whether you want to
 2   system?                                                  2   make a career out of the military?
 3     A. Yes.                                                3     A. No.
 4     Q. Where did you go after that?                        4     Q. Did you have any extracurricular
 5     A. Baldwin.                                            5   activities in high school?
 6     Q. What years were you there?                          6     A. Yes.
 7     A. Fourth through 6th.                                 7     Q. What did you do?
 8     Q. And then where after that?                          8     A. Football.
 9     A. Junior high.                                        9     Q. Anything else?
10     Q. Quincy junior high?                                10     A. I was in the band until my senior year.
11     A. Yes.                                               11     Q. Anything else?
12     Q. So that would have been 7th and 8th?               12     A. No.
13     A. 7th through 9th.                                   13     Q. And you were on the varsity football
14     Q. Seven to nine?                                     14   team?
15     A. Yes, seven to nine.                                15     A. Yes.
16     Q. Okay. So, what ordinarily would be a               16     Q. What position did you play?
17   freshman year in a high school, is actually a 9th       17     A. Outside line backer and tight end.
18   grade in the junior high?                               18     Q. Did you start your varsity?
19     A. Yes.                                               19     A. Yes.
20     Q. Okay. What are your grades, what were              20     Q. Did you play freshman and sophomore?
21   your grades like in junior high, high school?           21     A. Yes.
22     A. A's and B's.                                       22     Q. Were those varsity, on the varsity squad
23     Q. What was your favorite subject?                    23   or on the freshman and sophomore team?
24     A. Probably math.                                     24     A. There's a freshman team, then a JV team.
25     Q. Do you have intentions to attend                   25     Q. Okay. So you played on JV until you

                                                   Page 18                                                    Page 20

 1   college?                                                 1   went to varsity?
 2    A. I do, yes.                                           2    A. Yes.
 3    Q. Do you have any -- when is your                      3    Q. And what years were you -- did you do
 4   enlistment over?                                         4   band?
 5    A. 2022.                                                5    A. From 7th grade -- or no, excuse me.
 6    Q. You plan to re-up or -- you going to                 6   Fourth grade to until I was a -- it was
 7   make a decision then?                                    7   mid-semester my senior year.
 8    A. Decision later.                                      8    Q. What instrument did you play?
 9    Q. Okay. You haven't made any decisions                 9    A. Trumpet.
10   about whether you are going to make military a          10    Q. Okay. Have you had any jobs besides
11   career?                                                 11   military?
12    A. I just reenlisted so --                             12    A. Yeah, I was a lifeguard in high school.
13    Q. You just did?                                       13    Q. When did you do that?
14    A. Yes.                                                14    A. From the age of 15 to 17.
15    Q. So it was a three-year term to begin                15    Q. Then was that summertime?
16   with?                                                   16    A. Yes.
17    A. Yes.                                                17    Q. Any other jobs?
18    Q. And then you've re-upped for four years?            18    A. No.
19    A. Yes.                                                19    Q. Let me call your attention to -- first
20    Q. Okay. Are you on a course to become an              20   of all, can I get your Social Security number. We
21   officer?                                                21   won't put it on the record.
22    A. No.                                                 22           (At this point there was an off the
23    Q. So, in 2022 are you leaving that open as            23   record discussion.)
24   to whether you're re-upping?                            24   BY MR. DiCIANNI:
25    A. Yeah, I'm going to leave it open.                   25    Q. So I want to call your attention to the

Min-U-Script®                       Area Wide Reporting and Video Conferencing                        (5) Pages 17 - 20
                                                 1-800-747-6789
       1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                  Page 6 of 30                                 LOGAN LOVELACE
DET. ADAM GIBSON                                                                                      July 3, 2018
                                                  Page 21                                                   Page 23

 1   day that it was discovered that your mother had         1   day?
 2   passed away.                                            2    A. Yes.
 3    A. Okay.                                               3    Q. And what do you remember happening next?
 4    Q. You mentioned that you have a memory of             4    A. Just got ready for school. I don't
 5   the, of the general events of that day, not all of      5   remember the minor details, but I just remember
 6   the minor details.                                      6   almost walking out the door, turned around, saw my
 7    A. Yes.                                                7   mom, asked if I could stay home with her. She
 8    Q. Do you recall when you were interviewed             8   said no, so I left for school.
 9   by Officer Baird?                                       9     Q. When you say get ready for school, what
10    A. I do not, no.                                      10   did that involve?
11    Q. You've read that report though, right?             11     A. Getting our backpacks ready. If we had
12    A. Yes.                                               12   coats or sweatshirts or whatever. Getting our
13    Q. And I think it was your testimony that             13   shoes on.
14   there isn't anything that -- you didn't see            14     Q. Getting dressed?
15   anything in there, that you thought was                15     A. Yes.
16   inconsistent with your memory?                         16     Q. You didn't shower or anything?
17    A. No.                                                17     A. No.
18    Q. There's a reference in here where it               18     Q. And the only time you saw your mother
19   says that your sister, Lyndsay, was talking about      19   that morning, from your memory, was when she was
20   that day, and she says that she saw your mother        20   sitting on the stairs?
21   get up to get your Army pants for school. Do you       21     A. Yes.
22   recall that?                                           22     Q. And that was right before you were
23    A. I do not, no.                                      23   leaving?
24    Q. Do you remember your mother being up               24     A. Yes.
25   that morning?                                          25     Q. And you said to her you wanted to stay

                                                  Page 22                                                   Page 24

 1    A. I do, yes.                                          1   home with her?
 2    Q. What do you remember about that?                    2     A. Yes.
 3    A. I saw her sitting on the steps.                     3     Q. And why did you say that?
 4    Q. So, do you recall getting up yourself?              4    A. Because she's my mom and she was sick so
 5    A. Yes.                                                5   --
 6    Q. And how did you wake up in the morning?             6     Q. What do you remember about her sickness?
 7   By an alarm clock or did somebody wake you up?          7     A. She had the sniffles. Always carrying
 8    A. One of my parents would wake me up.                 8   around tissues. Just --
 9    Q. Do you remember who woke you up that                9     Q. Was your mom sick often?
10   day?                                                   10     A. Not that I recall. No.
11    A. I think it was my dad.                             11     Q. How old were you then?
12    Q. And what time was that?                            12     A. Eight.
13    A. Probably around 8 o'clock.                         13     Q. Do you remember anything about the night
14    Q. Is that when you normally get up?                  14   before?
15    A. Yes.                                               15     A. Other than going to the YMCA for my
16    Q. When did you start school? What time?              16   brother's basketball.
17    A. I think it was 8:30.                               17     Q. You went to watch?
18    Q. How did you normally get to school?                18     A. Or I went to coach.
19    A. One of the parents would take us.                  19     Q. You coached?
20    Q. Either your dad or your mom?                       20     A. Yes.
21    A. Yes.                                               21     Q. Whose basketball practice was it?
22    Q. Okay. And I understand it was your dad             22     A. Lincoln's.
23   who took you this day?                                 23     Q. Okay. And Lincoln was how old then?
24    A. Yes.                                               24     A. Seven or six. We're only 18 months
25    Q. Okay. So, your dad woke you up that                25   apart.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                       (6) Pages 21 - 24
                                                1-800-747-6789
       1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                  Page 7 of 30                                LOGAN LOVELACE
DET. ADAM GIBSON                                                                                     July 3, 2018
                                                 Page 25                                                    Page 27

 1    Q. So you assisted as one of the coaches?             1     A. No.
 2    A. Yes.                                               2     Q. Do you have any reason to doubt the
 3    Q. Who was the head coach?                            3   correctness of that statement?
 4    A. My dad.                                            4     A. No.
 5    Q. So what did you do?                                5     Q. But you don't have a memory of that?
 6    A. My dad is not a basketball man, so I               6     A. No.
 7   kind of helped him out.                                7     Q. And Officer Baird also wrote that Logan
 8    Q. So you remember that?                              8   said his dad walked his mom upstairs. It sounds
 9    A. Yes.                                               9   like you don't have a memory of that?
10    Q. Do you remember anything else from the            10     A. No.
11   night before?                                         11     Q. Officer Baird wrote that he asked, I
12    A. No.                                               12   asked Logan if he saw that or if his dad told him
13    Q. Do you remember your mom being sick the           13   that. And Logan said his dad told him that. Do
14   night before?                                         14   you have a memory of your father telling you that?
15    A. Yes.                                              15     A. No.
16    Q. Do you remember anything about her                16     Q. You don't have a reason to doubt the
17   sickness?                                             17   accuracy of it?
18    A. Other than she was in a room.                     18     A. No.
19    Q. According to the statement from, that             19     Q. But, you have no memory of it?
20   you gave Officer Baird, he wrote down that you        20     A. No.
21   said your mom was laying on the steps. Do you         21     Q. He then went on to write, I asked Logan
22   recall that?                                          22   if he remembered seeing his mom just before going
23    A. I do not, no.                                     23   to school, and Logan said yes. I asked Logan
24    Q. Your memory is what? Her sitting on the           24   where was your mother as you were heading out the
25   steps?                                                25   door to go to school. Logan replied, she was

                                                 Page 26                                                    Page 28

 1    A. Yes.                                               1   sitting on the steps. That you have a memory of?
 2    Q. Officer Baird also wrote down that you             2    A. Yes.
 3   asked your mother if you would help her upstairs,      3    Q. Okay. I asked Logan, did you see her?
 4   and she said no. Do you remember that?                 4   And Logan replied, yes. I asked Logan where his
 5    A. No.                                                5   mother was when he was getting his coat on to go
 6    Q. You only remember saying, asking her if            6   to school. He replied, still on the steps. You
 7   you could stay home with her?                          7   have that memory?
 8    A. Yes.                                               8    A. Yes.
 9    Q. And she said no to that?                           9    Q. So as you were putting your coat on and
10    A. Yes.                                              10   getting ready to leave, she's sitting on the
11    Q. And then Officer Baird wrote that you             11   steps?
12   said Logan said he grabbed his coat and his book      12    A. Yes.
13   bag and that was about it. And is that correct?       13    Q. Officer Baird goes on to write, I asked
14    A. Yes.                                              14   Logan what he did Monday night when Lincoln had
15    Q. Did your mother normally help you get             15   basketball practice. Logan said he remembered
16   dressed?                                              16   going to Lincoln's basketball practice and that he
17    A. Yes.                                              17   helped. I asked Logan what his mother was doing
18    Q. That day, obviously she did not?                  18   Monday night. And Logan said his mother was lying
19    A. Yes.                                              19   in bed taking a nap. Do you have a memory of
20    Q. Did anyone help you get dressed?                  20   that?
21    A. My dad.                                           21    A. I do not, no.
22    Q. Okay. According to Officer Baird's                22    Q. Logan remembered having dinner before
23   statement, you said to him that your mother had       23   Lincoln's basketball practice and they finished
24   gotten juice out for you to take to school. Now,      24   dinner when they came home after Logan's
25   that seems like you don't have a memory of that?      25   basketball practices. Do you have a memory of

Min-U-Script®                      Area Wide Reporting and Video Conferencing                       (7) Pages 25 - 28
                                                1-800-747-6789
       1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                 Page 8 of 30                                LOGAN LOVELACE
DET. ADAM GIBSON                                                                                    July 3, 2018
                                                Page 29                                                   Page 31

 1   that?                                                 1   that she was feeling bad?
 2     A. No.                                              2     A. She was sick all weekend, yes.
 3           MS. THOMPSON: Does it say Logan or            3     Q. You remember that?
 4   Lincoln?                                              4     A. Yes.
 5     Q. Oh, Lincoln's basketball practice. Yeah.         5     Q. That's not something you just got from
 6   You understood what I meant?                          6   the report?
 7     A. Yes.                                             7     A. No.
 8           MS. THOMPSON: I just want to make sure        8     Q. You have a memory of that?
 9   it's getting recorded in the record.                  9     A. Yes.
10   BY MR. DiCIANNI:                                     10     Q. What else do you remember about her
11     Q. Yeah. I asked Logan if he remembered            11   being ill over the weekend?
12   what he did after finishing dinner, and he said he   12     A. Just like I said, carrying around
13   watched TV with Lyndsay, Lincoln and Larson. And     13   tissues. Having sniffles. Runny nose.
14   that they watched TV downstairs. Do you have a       14     Q. Okay. Did she spend most of that time
15   memory of that?                                      15   in bed?
16     A. No.                                             16     A. Yes.
17     Q. I asked Logan if he remembered Lyndsay          17     Q. Upstairs?
18   going upstairs and watching TV with her mother and   18     A. Yes.
19   working on Valentine's Day crafts. Logan said        19     Q. Was she up and around at all during the
20   yes. Do you have a memory of that?                   20   weekend?
21     A. No.                                             21     A. I don't remember. No.
22     Q. According to Officer Baird, he asked you        22     Q. According to Officer Baird, says this:
23   if you remembered what you had for breakfast on      23   I informed Logan that I wanted to ask him a
24   the morning of Valentine's Day. And you replied,     24   strange question. I asked Logan if his mom and
25   I didn't have breakfast. Do you remember that?       25   dad had argued on Monday night. Logan said no.

                                                Page 30                                                   Page 32

 1    A. Nope.                                             1   Do you have a memory of that?
 2    Q. I asked Logan if he ate cinnamon toast            2    A. No.
 3   before he went to school. Logan replied, I only       3    Q. So, you have no memory of whether they
 4   had one bite. I mean one piece, one slice. Do         4   did or did not argue on Monday night?
 5   you have any memory of that?                          5    A. I just don't know.
 6    A. No.                                               6    Q. Okay. I asked Logan if he had anything
 7    Q. I asked Logan who got the cinnamon toast          7   else to tell me and Logan replied she had a sore
 8   for him, and Logan said his dad got it for him.       8   throat. Do you remember your mom having a sore
 9   You have no memory of that?                           9   throat?
10    A. No.                                              10    A. It was 12 years ago, so, no. Minor
11    Q. I asked Logan what his mother was doing          11   details, I don't remember.
12   when his dad was getting cinnamon toast for him,     12    Q. Okay. And again, you don't have any
13   and Logan replied, I don't know. No memory of        13   reason to believe that anything on here is
14   that?                                                14   inaccurate, correct?
15    A. No.                                              15    A. No.
16    Q. I asked Logan if his mom was feeling bad         16    Q. You have no reason to believe that
17   over the weekend. Logan replied she was feeling      17   Officer Baird wrote down accurately -- accurately
18   bad on Sunday.                                       18   wrote down in his report what you told him?
19         Let me ask you first, do you remember          19    A. That's exactly what I told him.
20   your mother -- this was a Tuesday, correct?          20    Q. Okay. I assume you don't have a memory
21    A. Yes.                                             21   of the discussion? We already talked about that.
22    Q. That it was discovered that your mom had         22    A. No.
23   died?                                                23    Q. But you have no reason to believe that
24    A. Yes.                                             24   he wrote down something incorrectly?
25    Q. Do you remember that previous Sunday             25    A. Nope.

Min-U-Script®                     Area Wide Reporting and Video Conferencing                      (8) Pages 29 - 32
                                               1-800-747-6789
       1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                Page 9 of 30                                LOGAN LOVELACE
DET. ADAM GIBSON                                                                                   July 3, 2018
                                               Page 33                                                    Page 35

 1     Q. Okay. Do you have any other memories of        1     A. Yes.
 2   the night before, other than what we've just        2     Q. At her house? Okay. Do you recall any
 3   discussed?                                          3    conversation between your father and Marty or
 4     A. Just basketball.                               4    anybody else there when you arrived?
 5     Q. What time would you have gotten back           5     A. Nope.
 6   from basketball practice on that Monday night?      6     Q. So how long did you stay at Marty's?
 7     A. I don't know.                                  7     A. Probably a short amount of time 'cuz I
 8     Q. Do you have any memory, any other              8    went back to school.
 9   memory, other than what we discussed, of the        9     Q. You went back to school that day?
10   morning that it was discovered your mom had died?  10     A. Yes.
11     A. Nope. Just her sitting on the steps and       11     Q. How did you get back there?
12   me asking if I could stay home with her.           12     A. I'm guessing my dad took me.
13     Q. That's basically all you remember?            13     Q. So, your dad stayed with you at Marty's
14     A. Yes.                                          14    for whatever amount of time it was you were there?
15     Q. Okay. So, do you remember going off to        15    And then took you back?
16   school that day?                                   16     A. I asked to go back.
17     A. Yes.                                          17     Q. Okay. Did your dad leave and come back
18     Q. How did you find out that your mother         18    to get you or was he there?
19   had died?                                          19     A. What do you mean?
20     A. I got called down to the office. My           20     Q. Did he stay there with you at Marty's
21   teacher told me to go down to the office. Went to  21    the entire time you were there before you went
22   the principal's office. My dad was sitting there.  22    back to school?
23   And he sat us down, me and Lincoln, and he told us 23     A. Yes.
24   that our mom had died.                             24     Q. Okay. Anybody else go back to school
25    Q. Was he alone?                                  25    with you?

                                               Page 34                                                    Page 36

 1    A. The principal was there.                         1     A. Not that I know of. No. I think it was
 2    Q. Anybody else?                                    2   only me.
 3    A. Not that I remember. No.                         3     Q. So you finished the school day?
 4    Q. Can you remember anything else your dad          4     A. Yes.
 5   saying?                                              5     Q. What other memory do you have of any of
 6    A. No. He told us that. We cried.                   6   the events between that time and when the police
 7    Q. What happened then?                              7   interviewed -- Officer Baird interviewed you?
 8    A. Cried for a good bit. And then he took           8     A. I don't really know.
 9   us to Marty's house.                                 9     Q. None? Did you ever have any discussions
10    Q. And Marty is whom?                              10   with your father about why and how your mother
11    A. My grandma.                                     11   died?
12    Q. And that is your mother's -- Cory               12     A. No.
13   Lovelace's mother?                                  13     Q. What was your understanding of how and
14    A. Yes.                                            14   why your mother died?
15    Q. So, who did he take there?                      15          MS. THOMPSON: Object to form as to time
16    A. Me and Lincoln from Madison when he told        16   frame. You can answer the question.
17   us that. But, then turned out Larson was there      17     A. Repeat the question, please.
18   and Lyndsay was there.                              18     Q. Yeah. I mean, you know that eventually
19    Q. They were already there?                        19   your father was charged with the murder obviously.
20    A. Yes.                                            20     A. Yes.
21    Q. At Marty's?                                     21     Q. And you I assume do not believe that he
22    A. Yes.                                            22   was guilty of that?
23    Q. Okay. So, when you and Lincoln were             23     A. Yes.
24   brought there, Larson and Lyndsay were already      24     Q. Okay. What has been your understanding
25   there?                                              25   of your mother's cause of her death?

Min-U-Script®                     Area Wide Reporting and Video Conferencing                      (9) Pages 33 - 36
                                               1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                Page 10 of 30                              LOGAN LOVELACE
DET. ADAM GIBSON                                                                                  July 3, 2018
                                               Page 37                                                  Page 39

 1          MS. THOMPSON: Same objection. You can         1    A. No.
 2   answer.                                              2    Q. Did you have a regular brother sister
 3     A. The understanding that I have is she            3   relationship with Lyndsay at that time?
 4   drank a lot, and so her being sick and just stuff    4    A. Not really, just because she was living
 5   like that.                                           5   with my grandma, and I was living with my dad.
 6     Q. So some natural cause?                          6    Q. And at that time you were living with
 7     A. Yes.                                            7   your dad and Christene?
 8     Q. Resulting from too much alcohol and             8    A. Yes.
 9   being sick?                                          9    Q. And Christene is your adoptive mother?
10     A. Yes.                                           10    A. Yes.
11     Q. And where did you derive that                  11    Q. So that's the last time you've spoken to
12   understanding from?                                 12   Lyndsay?
13     A. I mean, as a kid, you know when people         13    A. Yes.
14   act strange. So my mom would always act strange     14    Q. And why is that?
15   when she drank. I knew she drank wine. And then     15    A. I mean, she had a different perspective
16   her being sick on top of it was not good.           16   of what had gone on in the case.
17    Q. So, you just assumed that from those            17    Q. And that's created a division between
18   two --                                              18   the two of you?
19    A. Yes.                                            19    A. Yes.
20    Q. -- pieces of knowledge that you had?            20    Q. Let me call your attention to the day
21    A. Yes, that was my understanding of why           21   that you were interviewed by Detective Gibson.
22   she died.                                           22   Okay?
23    Q. Nobody ever told you this was the cause         23    A. Yes.
24   of death?                                           24          MS. THOMPSON: Do you need a break? Are
25    A. No.                                             25   you okay to keep going?

                                               Page 38                                                  Page 40

 1     Q. You never asked anybody?                        1    A. I'm good.
 2     A. No.                                             2    Q. And you said that you have, as with the
 3     Q. Do you keep in touch with Lyndsay?              3   other events, you have a general memory of the
 4     A. No.                                             4   day, but not every minor detail?
 5     Q. Do you know where Lyndsay lives?                5    A. Yes.
 6     A. I do not know.                                  6    Q. Okay. Where were you attending school
 7     Q. When is the last time you've talked to          7   at that time?
 8   her?                                                 8    A. Quincy Senior High School.
 9     A. The day my dad got arrested.                    9    Q. And what grade were you in?
10     Q. The day he got arrested?                       10    A. I was a senior.
11     A. Yes.                                           11    Q. And was Lincoln also a student there at
12     Q. Where was she at the time?                     12   the time?
13     A. Still in Iowa.                                 13    A. Yes.
14     Q. She was at school?                             14    Q. What was he? A junior?
15     A. Yes.                                           15    A. He was a sophomore.
16     Q. And how did you talk to her?                   16    Q. He's two years behind you?
17     A. Over my phone.                                 17    A. Yes.
18     Q. What did you say to her and what did she       18    Q. And Larson was in junior high?
19   say to you?                                         19    A. Yes.
20     A. I said, did you hear the news. And she         20    Q. And as we discussed, Lyndsay was away at
21   said yes.                                           21   college?
22     Q. And what else?                                 22    A. Yes.
23     A. Asking if she was okay. That's about           23    Q. So, were you summoned out of class to go
24   it.                                                 24   give the interview?
25     Q. Did she say how she found out?                 25    A. Yes.

Min-U-Script®                    Area Wide Reporting and Video Conferencing                    (10) Pages 37 - 40
                                              1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                               Page 11 of 30                               LOGAN LOVELACE
DET. ADAM GIBSON                                                                                  July 3, 2018
                                              Page 41                                                    Page 43

 1    Q. And how were you summoned?                      1     Q. So, was anybody else there?
 2    A. Somebody called my teacher and I was            2     A. No.
 3   told to go down to my coach's office.               3     Q. So you walked in to his office?
 4    Q. Do you remember what class you were in?         4     A. Yes.
 5   What period?                                        5     Q. And what did he say to you, what did you
 6    A. I think it was 6th period.                      6   say to him?
 7    Q. What class was that?                            7     A. He had no idea why I was there. And so
 8    A. I don't remember.                               8   I sat there.
 9    Q. Do you remember who the teacher was?            9     Q. Did he say that? Why are you here?
10    A. I do not, no.                                  10     A. Yeah.
11    Q. How was the call? The call was sent to         11     Q. What did you say?
12   your teacher?                                      12     A. I said, I don't know.
13    A. Yes.                                           13     Q. What happened then?
14    Q. And how did your teacher get that?             14     A. After a little time passed the school
15   Would it have been on a cell phone?                15   resource officer came in, and told me there would
16    A. No, just the class phone.                      16   be somebody down to question me.
17    Q. Class phone? And do you know who called        17     Q. And by school resource officer, are you
18   her?                                               18   talking about a police officer?
19    A. I do not know.                                 19     A. Yes.
20    Q. Well, I'm saying her; do we know if it         20     Q. And this is somebody who's assigned to
21   was a woman or man?                                21   high school from the police department?
22    A. I don't know.                                  22     A. Yes.
23    Q. Okay. But, this teacher told you to go         23     Q. Do you know who that was?
24   down to your coach's office?                       24     A. I do not, no.
25    A. Yes.                                           25     Q. Did you know who that was at the time?

                                              Page 42                                                    Page 44

 1    Q. And what did you do?                            1    A. Yes.
 2    A. I went down to my coach's office.               2    Q. And did this officer say anything else
 3    Q. And is this your football coach?                3   to you besides what you just said?
 4    A. Yes.                                            4    A. Nope.
 5    Q. What happened when you got there?               5    Q. So, how long had you been sitting in the
 6    A. He was sitting there. He had no idea I          6   dean's office before the school resource officer
 7   was there. And I just sat there.                    7   came to say that to you?
 8    Q. Who was the coach?                              8    A. Probably about an hour.
 9    A. Coach Little.                                   9    Q. What happened then?
10    Q. Coach little? What is his first name?          10    A. From there, he came in. I sat in the
11    A. Rick.                                          11   office for probably a good three hours. He came
12    Q. And he was the head football coach?            12   in. And then told me that we would go down to the
13    A. Yes.                                           13   police station.
14    Q. Was he also a PE teacher?                      14     Q. So, let me understand this. You stayed
15    A. No, he's a dean.                               15   in the dean's office for three hours waiting for
16    Q. So, would this be the dean's office or         16   somebody to come talk to you?
17   would it be a different place?                     17     A. Yes.
18    A. I was in my coach's office, which he's a       18     Q. And after about three hours, the
19   dean.                                              19   resource officer came back, same person?
20    Q. So, it's the dean's office?                    20     A. Yes.
21    A. Yes.                                           21     Q. Came back to tell you that you had to go
22    Q. It's not an athletic office?                   22   to the police station?
23    A. No.                                            23     A. Yes.
24    Q. And was he there at the time?                  24     Q. All right. Did anybody up to this point
25    A. Yes.                                           25   tell you why you were going to be asked questions?

Min-U-Script®                    Area Wide Reporting and Video Conferencing                     (11) Pages 41 - 44
                                              1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                Page 12 of 30                                LOGAN LOVELACE
DET. ADAM GIBSON                                                                                    July 3, 2018
                                               Page 45                                                    Page 47

 1    A. No.                                              1    Q. But you were there for three hours?
 2    Q. Did you ask anybody?                             2    A. Yes.
 3    A. No.                                              3    Q. And you didn't call anybody?
 4    Q. Why not?                                         4    A. No.
 5    A. 'Cuz, I mean, it's not really my                 5    Q. How did you normally get to high school
 6   business to ask. I'm just going to wait until --     6   and back?
 7   I mean, I'm a kid. So, I don't know what's going     7    A. My friend or my mom took me a lot too.
 8   on, so I'm not going to question authority.          8    Q. Your mom, Christene?
 9    Q. What was going through your mind?                9    A. Yes.
10    A. I honestly had no idea why I was there.         10    Q. Were you driving at the time?
11    Q. You had no idea?                                11    A. No.
12    A. No.                                             12    Q. Did you have a driver's license?
13    Q. And was the dean, your coach, in that           13    A. I do, yes.
14   office the entire time you were there?              14    Q. Did you at the time?
15    A. No.                                             15    A. Yes.
16    Q. How long was the dean in the office with        16    Q. But you would get a ride from people?
17   you?                                                17    A. Yes.
18    A. I don't remember.                               18    Q. How were you planning to get home this
19    Q. Now, you had a good relationship with           19   day?
20   your coach?                                         20    A. I was going to walk. I usually walked
21    A. Yes.                                            21   home.
22    Q. Did you ask him at all if you could find        22    Q. How far did you live from the high
23   out why you were being held?                        23   school?
24    A. No.                                             24    A. Probably about a mile and a half.
25    Q. Did you have a cell phone on you?               25    Q. Okay. So you often walked?

                                               Page 46                                                    Page 48

 1     A. I did, yes.                                     1    A. Yes.
 2     Q. What's your cell phone number at the            2    Q. Did you have football practice that day?
 3   time, do you know?                                   3    A. Yes.
 4     A. I don't remember. No.                           4    Q. And how long did your football, when did
 5     Q. Do you still have a cell phone?                 5   your football practice generally end?
 6     A. Yes.                                            6    A. Around 5:00, 5:30.
 7     Q. Different one though?                           7    Q. When did classes end?
 8     A. Yes.                                            8    A. 2:25.
 9     Q. When did you get a new one?                     9    Q. So did you typically go straight to
10     A. Probably a week, the weekend I got pack        10   football practice?
11   from deployment.                                    11    A. Yes.
12     Q. So, you don't remember your cell phone         12    Q. So, sixth period would be what? When
13   at that time?                                       13   to when?
14     A. My cell phone number, no.                      14    A. Around noon.
15     Q. Do you remember who the provider was?          15    Q. Okay. And so if you're sitting in the
16     A. No.                                            16   dean's office for three hours, it's probably 3
17     Q. So you had a cell phone; did you call          17   o'clock when somebody comes to tell you that --
18   anybody to tell them that you were being kept in    18   when the resource officer comes to tell you that
19   the office until somebody could come talk to you?   19   you're going to the station?
20     A. No.                                            20    A. Yep.
21     Q. Why not?                                       21    Q. Okay. So what happened then?
22     A. 'Cuz you're not supposed to use your           22    A. Got taken down to the police station by
23   phone during school. The only time you can use is   23   the school resource officer. And then I got --
24   during passing period, and I wasn't in passing      24   when I got to the police station, I was put in a
25   period.                                             25   separate room from my brother.

Min-U-Script®                     Area Wide Reporting and Video Conferencing                     (12) Pages 45 - 48
                                               1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                  Page 13 of 30                                LOGAN LOVELACE
DET. ADAM GIBSON                                                                                      July 3, 2018
                                                  Page 49                                                    Page 51

 1     Q. So, during the drive to the police                 1    A. I don't remember.
 2   station did you and the resource officer have any       2    Q. But then you were taken to an interview
 3   conversation?                                           3   room?
 4     A. I don't remember. I think I was quiet              4    A. Yes.
 5   because I didn't know what was going on.                5    Q. And that's where the blonde lady was
 6     Q. Did he say anything to you?                        6   also?
 7     A. I don't remember.                                  7    A. Yes.
 8     Q. Did you hear him say anything to anybody           8    Q. Was there any conversation before --
 9   else, like over the radio or any other way?             9   between you and Officer Gibson or the blonde woman
10     A. No.                                               10   before you got to the interview room?
11     Q. When you got to the station, you were             11    A. Not that I know of, no.
12   put into a room?                                       12    Q. What happened in the interview room?
13     A. Yes.                                              13    A. He asked me to answer questions about my
14     Q. With your brother?                                14   mom's death in 2006?
15     A. No. Separate. I was isolated.                     15    Q. And we have talked about you read the
16     Q. You were in your own room?                        16   interview?
17     A. Yes.                                              17    A. Yes.
18     Q. Tell me what the room looked like?                18    Q. And in your view, everything you said
19     A. I mean, just a square, with a chair.              19   was accurate?
20     Q. And a table?                                      20    A. Yes.
21     A. Yeah.                                             21    Q. How were you feeling at that time?
22     Q. And there was nobody in it?                       22    A. I still had no idea what was going on.
23     A. No.                                               23    Q. So you were confused?
24     Q. All right. So, did the resource officer           24    A. Yes.
25   take you to that room?                                 25    Q. Anything else? Any other feelings at

                                                  Page 50                                                    Page 52

 1    A. Yes.                                                1   the time?
 2    Q. Okay. How long were you in there before             2     A. No. Just confused.
 3   something else happened?                                3     Q. Were you scared?
 4    A. Not very long, 'cuz that's when the -- I            4     A. I mean, yeah. I mean, I'm around cops.
 5   got pulled out to be questioned.                        5   Like, I don't -- like, you know, kids don't like
 6    Q. Okay. And now what do you mean by                   6   authority. Or at least cops; I don't. But --
 7   pulled out to be questioned? What happened?             7     Q. Did you think you were in trouble at any
 8    A. I mean, whoever the detectives were came            8   time?
 9   in and said hey, can we ask you questions. And I        9     A. I mean, I was confused, so I had no idea
10   went to the interview room.                            10   what was going on.
11    Q. Okay. So, you now know who Detective               11     Q. I know, but did you think that you might
12   Adam Gibson is?                                        12   be in trouble?
13    A. Yes.                                               13     A. That never really crossed my mind, no.
14    Q. Did you know him at the time?                      14     Q. So, how long were you in there, in the
15    A. I did not, no.                                     15   room, being interviewed by Officer Gibson and this
16    Q. Was it Gibson who came to the room you             16   other officer?
17   were in?                                               17     A. I don't know the time frame.
18    A. Yes.                                               18     Q. What's your best memory?
19    Q. To get you?                                        19     A. Probably about a half hour.
20    A. Yes.                                               20     Q. Were you afraid when you were in there
21    Q. Was anybody with him?                              21   being interviewed?
22    A. Lady with blonde hair. I don't know her            22     A. I mean, I was answering their questions.
23   name.                                                  23     Q. But were you afraid?
24    Q. Was she with him when he came to the               24     A. Well, yeah. Yes.
25   room to get you?                                       25     Q. What were you afraid of?

Min-U-Script®                      Area Wide Reporting and Video Conferencing                       (13) Pages 49 - 52
                                                1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                               Page 14 of 30                                LOGAN LOVELACE
DET. ADAM GIBSON                                                                                   July 3, 2018
                                               Page 53                                                    Page 55

 1     A. Just I mean -- I didn't know why I was          1    A. Well, when we got taken out to go to the
 2   there. So -- that was basically it. The basic        2   police station, that's where we intersected. I
 3   line. I just didn't know why I was there.            3   had no idea he was there.
 4     Q. Did they mistreat you in any way, in the        4    Q. So, the two of you rode down with the
 5   sense of use bad language or scare you? That you     5   resource officer together?
 6   were going to be injured or anything like that?      6    A. Yes.
 7     A. No.                                             7    Q. Did the two of you talk at all during
 8     Q. So you're about half an hour in the             8   that ride?
 9   room.                                                9    A. No.
10     A. That's a good guess, yes.                      10    Q. All right. So you and Larson end up in
11     Q. And then what?                                 11   the same room after the interview, but Lincoln is
12     A. I got put back in my own room. And then        12   not there?
13   soon after I got put with Larson.                   13    A. Yes.
14     Q. You were taken back to the room you were       14    Q. And what happened next?
15   taken out of?                                       15    A. Lincoln came back. And Larson went out.
16     A. Yes.                                           16    Q. And do you know who took Lincoln out and
17     Q. And who brought you back to that room?         17   brought Larson back?
18     A. I don't remember.                              18    A. No.
19     Q. And then you were taken to a different         19    Q. Did you and Larson have any conversation
20   room?                                               20   in the room while you were there?
21     A. Yes.                                           21    A. Not that I remember. No.
22     Q. And who was in that room?                      22    Q. Did you and Lincoln have any
23     A. Larson.                                        23   conversation in the room while you were there?
24     Q. Just Larson?                                   24    A. Not that I remember. No.
25     A. Yes.                                           25    Q. What happened next?

                                               Page 54                                                    Page 56

 1    Q. Do you know who took you from that, from         1    A. Larson came back, and then I think we
 2   the one room to the room where Larson was?           2   stayed in the room for a little bit. And that's
 3    A. No.                                              3   when my mom, Christene, came to the police
 4    Q. Did you have any conversation with that          4   station. I was in the front lobby, or I didn't
 5   person?                                              5   know where I was. I think it was the front lobby.
 6    A. Not that I know of. No.                          6   And she was kind of -- we were kind of put in a
 7    Q. What happened when you got to the room           7   room with Maureen Crickard and George Crickard and
 8   where Larson was?                                    8   my mom came up and started hugging us. She was
 9    A. We just kind of sat there and didn't             9   crying.
10   know where Lincoln was. And I knew he was with      10    Q. So, you were taken to a different room?
11   me. So, had no idea where he was. And then I        11    A. Yes.
12   just sat in that room with Larson.                  12    Q. And that's where the Crickards were?
13    Q. So, you say when Lincoln was with you,          13    A. Yes.
14   what do you mean?                                   14    Q. And your mother then came in there
15    A. Well, he rode to the police station with        15   after?
16   me.                                                 16    A. Yes.
17    Q. He did?                                         17    Q. And tell me what was being discussed
18    A. Yes.                                            18   between all of you?
19    Q. Was he in the dean's office with you?           19    A. I mean, everyone is crying. I still had
20    A. No, he was in another room.                     20   no idea what was going on. So, I don't know why
21    Q. At the school?                                  21   we were crying. But --
22    A. At the school. Yes.                             22    Q. So, what happened next?
23    Q. What room was he in?                            23    A. That's when Detective Gibson came in and
24    A. The room right next to mine.                    24   said hey, I have to tell you that your father has
25    Q. How do you know that?                           25   been arrested for first degree murder.

Min-U-Script®                    Area Wide Reporting and Video Conferencing                      (14) Pages 53 - 56
                                              1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                Page 15 of 30                               LOGAN LOVELACE
DET. ADAM GIBSON                                                                                   July 3, 2018
                                               Page 57                                                   Page 59

 1    Q. And was there any other discussion?              1    A. No.
 2    A. He kind of just walked off after that.           2    Q. You were only there when you testified?
 3    Q. Did anybody say anything to Detective            3    A. Yes.
 4   Gibson after he announced the arrest?                4    Q. And I think you said that you had not
 5    A. My mom is askin' him if -- why he had to         5   been interviewed by any of the prosecutors?
 6   tell us that right now. He said I had to.            6    A. No.
 7    Q. Anything else discussed?                         7    Q. So, when you were called to testify you
 8    A. No. Just a lot of crying.                        8   were just ushered into the courtroom and asked
 9    Q. Where did you go from there?                     9   questions?
10    A. I hopped in George Crickard and Maureen         10    A. Yes. And then I sat down next to my mom
11   Crickard's van. Rode to their house. And then       11   after that.
12   from there, I asked to go to football practice so   12    Q. Okay. And did you stay, did you watch
13   I didn't miss football practice.                    13   the rest of the trial with her?
14    Q. Okay. How long did you stay at the              14    A. Yes.
15   Crickards?                                          15    Q. So once you testified, then you sat in
16    A. I don't remember.                               16   on the rest of it?
17    Q. When you came home from football                17    A. Yes.
18   practice, did you go home?                          18    Q. Okay. What is your full name?
19    A. I went to the Crickards house again.            19    A. Logan Tyson Lovelace.
20    Q. Was there any discussion there about any        20    Q. So Tyson is your middle name?
21   of the events that had taken place that day?        21    A. Yes.
22    A. No.                                             22    Q. And was that always your middle name?
23    Q. Did you have any inkling or any                 23    A. No.
24   understanding at all before that day that your      24    Q. What was your middle name before?
25   father was under investigation?                     25    A. Didrik.

                                               Page 58                                                   Page 60

 1    A. No.                                              1    Q. Didrik?
 2    Q. When is the next time you saw your               2    A. Yes. D-I-D-R-I-K.
 3   father?                                              3    Q. And when was that changed to Tyson?
 4    A. I don't remember when I visited him, but         4    A. When I got adopted by my mom.
 5   I visited him.                                       5    Q. Do you know why it was changed?
 6    Q. At the jail?                                     6    A. Because I wanted it to.
 7    A. Yes.                                             7    Q. You did?
 8    Q. The Hancock County jail?                         8    A. Yes.
 9    A. Yes.                                             9    Q. Why did you want it changed?
10    Q. Did you visit him weekly?                       10    A. Something cool. It was my dad's middle
11    A. As much as I could, yes.                        11   name.
12    Q. Were you allowed only a certain day a           12    Q. Tyson is your dad's middle name?
13   week or something?                                  13    A. Yes.
14    A. Wednesday.                                      14    Q. And was Didrik, is that any relationship
15    Q. So did you go every Wednesday?                  15   to -- do you know where that came from?
16    A. I tried, yes.                                   16    A. No.
17    Q. You attended the trial?                         17    Q. So, you have answered questions that
18    A. Yes.                                            18   we've sent to your lawyers regarding the case.
19    Q. Obviously you testified at the trial?           19   And have you seen the answers that have been sent
20    A. Yes.                                            20   back to us in response?
21    Q. Did you sit in during the trial when you        21    A. No.
22   weren't testifying?                                 22    Q. You have not?
23    A. No.                                             23    A. No.
24    Q. Did you go to the courthouse and sit            24    Q. And how old are you now?
25   outside of the court?                               25    A. 21.

Min-U-Script®                     Area Wide Reporting and Video Conferencing                    (15) Pages 57 - 60
                                               1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                 Page 16 of 30                                LOGAN LOVELACE
DET. ADAM GIBSON                                                                                     July 3, 2018
                                                 Page 61                                                   Page 63

 1     Q. What's your date of birth?                        1    A. The emotional harm is I've been angry at
 2     A. 05/07/1997.                                       2   the fact that you put me in -- that they put me in
 3     Q. So, we asked this question, and this              3   a situation where I felt like I had no control or
 4   answer has been provided to us.                        4   had a right to do anything.
 5          So the question, state all injuries you         5    Q. And what situation are you referring to?
 6   claim to have suffered as a result of any of the       6    A. Me being detained.
 7   occurrences alleged in the complaint, including        7    Q. When you were taken to the school?
 8   any physical, psychological, emotional or mental       8    A. Yes.
 9   injury. That's the question.                           9    Q. Were you taken to the school against
10          The answer that's been provided to us          10   your will?
11   is, Plaintiff answers that as a result of the         11          MR. HANSEN: You said the school.
12   events detailed in his complaint he suffered          12    Q. I'm sorry; taken from the school to the
13   severe emotional harm, including stress, anxiety,     13   station against your will?
14   fear, loneliness and other emotional harm.            14    A. I wasn't given an option.
15   Investigation continues.                              15    Q. Did you ever -- how old were you?
16          You have not seen that answer?                 16    A. Seventeen.
17     A. I have, yes. Actually.                           17    Q. Did you ever say, I don't want to go
18     Q. Well, you just said you didn't?                  18   with you?
19     A. Yes. I didn't know what you were                 19    A. No.
20   talking about.                                        20    Q. Why not?
21     Q. Is that a true answer?                           21    A. That's authority. I'm not going to
22     A. Yes.                                             22   question authority.
23     Q. And when you say investigation                   23    Q. So the situation you're talking about
24   continues, what investigation have you done since     24   that's made you angry is that you were taken from
25   then? What continuing investigation have you          25   the school to the police station?

                                                 Page 62                                                   Page 64

 1   done?                                                  1     A. Yes.
 2          MS. THOMPSON: You can answer that               2     Q. Okay. So you were angry at the time?
 3   question without referencing any communications        3     A. Yes.
 4   you and I have had, if you can.                        4     Q. You still angry?
 5    A. I don't understand what you're trying to           5     A. I mean, they kind of violated my rights.
 6   ask.                                                   6   Not telling me what I could do, what I can't do.
 7    Q. The answer is, Plaintiff answers that as           7     Q. So you're angry that you weren't told
 8   a result of the events detailed in his complaint,      8   what your rights might be in this situation?
 9   he suffered severe emotional harm, including           9     A. Yes.
10   stress, anxiety, fear, loneliness and other           10     Q. What else you angry about?
11   emotional harm. Investigation continues.              11     A. I mean, I was angry that I found out
12          What continuing investigation have you         12   that my dad had been arrested for first degree
13   done in order to answer the question?                 13   murder. And the fact that they didn't tell me
14    A. I don't know how to answer that                   14   until after the fact I got questioned. They
15   question.                                             15   didn't tell me during.
16    Q. Well, you can't ask your lawyer for the           16     Q. You also talk about stress, anxiety,
17   answer. So you haven't done anything?                 17   fear, loneliness. And other emotional harm. So
18    A. I mean --                                         18   let's talk about each one of those. When you say
19          MS. THOMPSON: Object to form. You can          19   stress, what are you referring to?
20   answer the question.                                  20     A. The fact that I had to deal with
21    A. I don't know.                                     21   everything that me and my family had to deal with
22    Q. Is this answer correct?                           22   for three years.
23    A. Yes.                                              23     Q. Because of the prosecution?
24    Q. So, what severe emotional harm have you           24     A. Yes.
25   suffered? Describe what you mean by that?             25     Q. Okay. And when you say you felt stress,

Min-U-Script®                     Area Wide Reporting and Video Conferencing                      (16) Pages 61 - 64
                                               1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                 Page 17 of 30                                LOGAN LOVELACE
DET. ADAM GIBSON                                                                                     July 3, 2018
                                                 Page 65                                                    Page 67

 1   how did that feel? How can you describe what that      1    A. I was down for a while. I mean --
 2   felt like to you?                                      2    Q. What does that mean?
 3     A. I mean, just having a constant burden on          3    A. Basically, I wasn't able to perform my
 4   my back, knowing that -- I didn't know what was        4   duties sometimes in the military because I had to
 5   going to happen. So, that put me in a state of         5   be kind of left alone.
 6   mind where I'm unsecure and all that.                  6    Q. Why?
 7     Q. Unsecure because your father might be             7    A. Because I was still angry at the fact
 8   found guilty?                                          8   that my family and I were still going through
 9     A. Yes.                                              9   this.
10     Q. What about anxiety? What are you                 10    Q. During the trials?
11   referring to or -- what do you mean when you          11    A. And continuing. We're still here. I'm
12   answer that anxiety is one of the injuries you've     12   here. So --
13   suffered?                                             13    Q. So tell me how that's interfered with
14     A. Basically meaning like anywhere I go             14   some of the duties you've had to --
15   throughout Quincy, I mean people are always           15    A. I'm not able to focus on my job. I have
16   looking at us. That gives me like a high              16   constant things running in the back of my mind.
17   attentive like -- I don't like being in situations    17    Q. How has that interfered with some of
18   like that any more.                                   18   your duties?
19     Q. And is that because of the prosecution?          19    A. I'm unable to complete the task.
20     A. Yes.                                             20    Q. Like what?
21     Q. And when you say fear, what are you              21    A. Whatever task I'm given; that may --
22   afraid of?                                            22   basically what I'm saying is I'm in charge of
23     A. The fear of losing my dad.                       23   soldiers, and I'm not able to satisfy their need
24     Q. During the time?                                 24   because I have something in the back of my mind,
25     A. Yes. And I mean -- yeah.                         25   and don't want to be like bothered.

                                                 Page 66                                                    Page 68

 1     Q. So that's not an ongoing fear? That was           1     Q. Have you been disciplined at all for not
 2   a fear that you were experiencing while the trials     2   performing your duties properly in the military?
 3   were going on?                                         3     A. Yes.
 4     A. Yeah.                                             4     Q. You have been?
 5     Q. When you say loneliness, what do you              5     A. Yes.
 6   mean by that?                                          6     Q. What were you disciplined for doing?
 7     A. I kind of felt secluded throughout                7     A. Just, I mean, not getting things done on
 8   school because I lost a couple friends. So, I          8   time.
 9   kind of felt alone.                                    9     Q. You haven't been brought up on any
10     Q. Because of the prosecution?                      10   charges or anything?
11     A. Yes.                                             11     A. No.
12     Q. Have you had any kind of treatment from          12     Q. What kind of discipline has been given
13   a counselor or therapist or anybody for any of        13   to you?
14   these emotional issues that you have discussed?       14     A. Maybe physical. Smoking; stuff like
15     A. No.                                              15   that.
16     Q. Why not?                                         16     Q. What do you mean?
17     A. In the military, I mean, your chain of           17     A. Like push ups. Corrective training.
18   command knows when you go visit counselors. So,       18     Q. And you're blaming that on these
19   it ends up on your resume and it kind of blocks       19   emotional issues that you've identified here in
20   you from schools.                                     20   your answers?
21     Q. So there's a stigma attached to it?              21     A. Yes. I've had to seclude myself from my
22     A. Yes.                                             22   job to deal with this.
23     Q. Has any of these injuries that you're            23     Q. Have you had any jobs other than
24   talking about negatively affected your performance    24   military?
25   or your advancement in the military?                  25     A. Besides that, lifeguard.

Min-U-Script®                     Area Wide Reporting and Video Conferencing                       (17) Pages 65 - 68
                                               1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                     Page 18 of 30                                LOGAN LOVELACE
DET. ADAM GIBSON                                                                                         July 3, 2018
                                                     Page 69                                                   Page 71

 1     Q. That's it?                                            1     Q. And are you pursuing that?
 2     A. Yep.                                                  2     A. I will. Yes.
 3     Q. When you went in, what was your first                 3     Q. What's the process for that?
 4   rank?                                                      4     A. There's a school I have to complete.
 5     A. PV 2.                                                 5   There's a promotion board I have to go to. And
 6     Q. And what would be below that, PV 1?                   6   SSD 2.
 7     A. Just private. Yes.                                    7     Q. What's SSD 2?
 8     Q. So how did you go in at above entry                   8     A. It's an on-line course that you have to
 9   level rank?                                                9   complete, kind of understanding what a staff
10     A. I completed courses for the military                 10   sergeant does throughout the Army.
11   before I joined.                                          11     Q. Okay. Do you have a girlfriend?
12     Q. In high school?                                      12     A. No.
13     A. Yes.                                                 13     Q. Have you dated?
14     Q. And you said now you're a specialist.                14     A. Yes.
15     A. Yes.                                                 15     Q. And have you had a girlfriend?
16     Q. And how does that relate to PV 2?                    16     A. Yes.
17     A. What do you mean?                                    17     Q. So, the emotional issues that you've
18     Q. Is that one rank higher or is it several             18   discussed in these answers has not affected your
19   ranks higher?                                             19   ability to have a relationship with a person of
20     A. Two ranks higher.                                    20   the opposite sex?
21     Q. What's the next rank up?                             21     A. I mean, I'm going to date. I'm a guy so
22     A. Sergeant.                                            22   --
23     Q. You in line for that?                                23     Q. It hasn't gotten in the way, that's my
24     A. Yes. Next month on the 1st.                          24   question?
25     Q. You're going to be promoted?                         25     A. I mean, yeah.

                                                     Page 70                                                   Page 72

 1    A. Yes.                                                   1     Q. And you have friends?
 2    Q. So you will become a sergeant when?                    2     A. Yes.
 3    A. August 1st.                                            3     Q. You have friends in the military?
 4    Q. August 1st. How is that going to affect                4     A. Yes.
 5   your assignments?                                          5     Q. You have friends outside the military?
 6    A. Just more responsibility.                              6     A. Yes.
 7    Q. And how did the promotion come about?                  7     Q. You're able to maintain friendships and
 8    A. On deployment I went to a promotion                    8   relationships with your friends?
 9   board.                                                     9     A. Not really.
10    Q. Is there a testing for that?                          10     Q. Why not?
11    A. It's a memorization; memorizing your                  11     A. The friends outside the military, they
12   job.                                                      12   live in Quincy. And I don't go to Quincy any
13    Q. And then what? Are you put on a list                  13   more. So I'm not really able to spend time with
14   for promotion?                                            14   them.
15    A. You have to go to a school, which I just              15     Q. And you don't go to Quincy why?
16   completed right before I came here. And then once         16     A. It's kind of -- safety.
17   you pass that school you're on a list, like the           17     Q. What do you mean?
18   following week.                                           18     A. Almost feel like I'm targeted in Quincy.
19    Q. And then does it depend on openings or                19     Q. Targeted how?
20   are you automatically put --                              20     A. I mean, every time I go, people look at
21    A. Automatic.                                            21   us. I'm assuming they judge us, saying, you know,
22    Q. So, next step would be lieutenant?                    22   how did he get away with this? Look at his
23    A. No.                                                   23   family. They're all happy. People just want us
24    Q. What's next step?                                     24   to be sad and so --
25    A. Staff sergeant.                                       25     Q. So, you're saying that there's a, as far

Min-U-Script®                      Area Wide Reporting and Video Conferencing                         (18) Pages 69 - 72
                                                1-800-747-6789
       1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                  Page 19 of 30                                LOGAN LOVELACE
DET. ADAM GIBSON                                                                                      July 3, 2018
                                                 Page 73                                                     Page 75

 1   as you know, or you feel, there is a general sense     1   you were living in Quincy?
 2   in Quincy that your father was guilty?                 2    A. No.
 3    A. I would say there was some people that             3    Q. And have you consulted with Pastor Steve
 4   still think my dad is guilty. Yes. But there's         4   at all about these emotional problems that you've
 5   also some people that support us. So --                5   identified?
 6    Q. So, it's not everybody in Quincy that              6    A. Yes.
 7   you want to avoid?                                     7    Q. You have?
 8    A. No.                                                8    A. Yes.
 9    Q. Do you ever go back to Quincy?                     9    Q. Is this formally or informally? How
10    A. I mean, we went to go visit my grandma.           10   have you gone about doing that?
11   But that's -- that's the only time I've been back     11    A. Just kind of over the phone. I've cried
12   in the last two years.                                12   in front of him. I've told him my emotions.
13    Q. Do you have any friends left in Quincy?           13    Q. What made you cry?
14    A. Yes.                                              14    A. The fact that I had to deal with this.
15    Q. You don't keep in touch with them?                15   Nobody, not everyone deals with a father being put
16    A. I do keep in touch with them. I was               16   on first degree murder.
17   supposed to go to a wedding. But again, I don't       17    Q. I understand. But, that's what's made
18   travel to Quincy, so I wasn't going to go.            18   you cry?
19    Q. So, do you get this feeling that people           19    A. Yes.
20   are judging you outside of Quincy?                    20    Q. And that's what you talked to Pastor
21    A. I mean, the fact that people know my              21   Steve about?
22   name and have seen me on TV, yes.                     22    A. Yes.
23    Q. Does that affect you negatively in any            23    Q. Did you cry at all when you were at the
24   way?                                                  24   police station, taken to the police station in
25    A. It makes me feel uncomfortable.                   25   August of 2014 when you were interviewed?

                                                 Page 74                                                     Page 76

 1    Q. Is there any other areas that you avoid            1     A. No.
 2   besides Quincy because of these feelings?              2     Q. Are there any other injuries or problems
 3    A. I try to stay just away from Quincy and            3   that you've experienced or continue to experience
 4   the surrounding areas because a lot of people know     4   that we haven't asked you about?
 5   my dad. So -- they're going to know us.                5     A. No. Just --
 6    Q. Do you belong to a church?                         6     Q. Okay. That's all I have.
 7    A. Yes.                                               7          MR. HANSEN: You want to take a five
 8    Q. Which one?                                         8   minute stretch?
 9    A. We used to belong to -- well, I mean,              9          MS. THOMPSON: Let's take a break.
10   technically still associated with the St. John's      10         (A break was taken at 12:55 p.m.)
11   Lutheran church in Quincy. But, I don't go. I         11         (Deposition resumed at 1:00 p.m.)
12   just talk to Pastor Steve.                            12               EXAMINATION BY
13    Q. Pastor Steve is the pastor at that                13                MR. HANSEN:
14   church?                                               14     Q. We've met before. You remember the last
15    A. Yes.                                              15   time we saw each other?
16    Q. You've been a member of that church for           16     A. I do not, no.
17   some time?                                            17     Q. Do you remember when you were on leave
18    A. Yeah. When I was in high school, yes.             18   and came to the Quincy football game in Alton?
19    Q. Did you belong to any or participate in           19     A. Yes.
20   any youth groups there?                               20     Q. And you were in the military at that
21    A. No, 'cuz I was a high schooler, so I              21   time, right?
22   didn't really.                                        22     A. Yes.
23    Q. What about Bible studies?                         23     Q. And I believe I saw you on the football
24    A. No, I did not.                                    24   field that day?
25    Q. Do you belong to any youth groups while           25     A. Yes.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                       (19) Pages 73 - 76
                                                1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                 Page 20 of 30                                LOGAN LOVELACE
DET. ADAM GIBSON                                                                                     July 3, 2018
                                                 Page 77                                                   Page 79

 1    Q. And were you at Fort Benning or Fort               1   dad was arrested?
 2   Polk?                                                  2     A. Yes. Correct.
 3    A. Fort Polk.                                         3     Q. Would you agree with me that Lyndsay
 4    Q. Okay. You knew in the fall of '14 after            4   wasn't living with you and your dad on that day
 5   your dad's arrest you were going to go in the          5   prior to you being called down to the police
 6   military, correct?                                     6   station?
 7    A. Yes.                                               7     A. Yes.
 8    Q. You made that decision?                            8     Q. Okay. And she at that point in time was
 9    A. Yes.                                               9   at the University of Iowa, correct?
10    Q. And as such, you took some classes at             10     A. Yes.
11   senior high to further that and go in as a PV 2?      11     Q. Was she in her -- what year, do you
12    A. It was for the military.                          12   recall?
13    Q. Right. So, to get those out of the way?           13     A. I don't remember.
14    A. Yes.                                              14     Q. All right. Would you agree with me that
15    Q. All right. Now, you indicated that you            15   Lyndsay moved out, though, prior to her going to
16   were on leave now for a couple weeks, right?          16   the University of Iowa?
17    A. Yes.                                              17     A. Yes.
18    Q. And you indicated you had gone back to            18     Q. Okay. And was that as a result of the
19   Quincy, I believe Larson testified, it may have       19   Erika Gomez situation?
20   been last weekend, to see Christene's grandmother,    20     A. Yes.
21   which would be your great grandmother?                21     Q. And would you agree with me that the
22    A. Yes.                                              22   time in which your dad was married to Erika and
23    Q. And would that be the one and only time           23   you were living under that roof, that house was
24   you've been back to Quincy since when?                24   pretty chaotic?
25    A. For the past two years.                           25     A. Yes.

                                                 Page 78                                                   Page 80

 1    Q. Okay. You obviously were at the Adams              1    Q. And troubled with Erika and the
 2   County courthouse for the trial?                       2   relationship she had with you and your brothers?
 3    A. Yes.                                               3    A. Yes.
 4    Q. And when you came back for that, you               4    Q. And the reason Lyndsay moved out was
 5   took some leave, correct?                              5   because of that? Because of the way Erika treated
 6    A. Yes.                                               6   her as well?
 7    Q. And did you stay at the house on Main?             7    A. Yes.
 8    A. Yes.                                               8    Q. So, do you recall, if your dad married
 9    Q. And you were there for the trial, and              9   Erika in '08, did Lyndsay ever live with you all?
10   then when that ended left and went back to Fort       10    A. For a short amount of time, yes.
11   Polk?                                                 11    Q. So then she moved in with Marty?
12    A. Yes.                                              12    A. Yes.
13    Q. Now, in the military have you been                13    Q. All right. Now, at the time your dad
14   deployed?                                             14   was married to Erika, were you still in contact
15    A. Yes.                                              15   with Marty Didriksen?
16    Q. Where?                                            16    A. Yes.
17    A. Iraq.                                             17    Q. Were you still in contact with Terry and
18    Q. How many tours?                                   18   Jan Lovelace?
19    A. Just one.                                         19    A. Yes.
20    Q. And you just recently told us you've              20    Q. At some point in time those relationship
21   reenlisted to serve out through 2022, correct?        21   have come to an end as well, correct?
22    A. Yes.                                              22    A. Yes.
23    Q. So, you were talking about the fact you           23    Q. Do you recall, let's talk about Marty.
24   have not seen or talked to, I want to be clear on     24   Do you recall when it was your relationship with
25   that, to Lyndsay since the day you found out your     25   her stopped?

Min-U-Script®                      Area Wide Reporting and Video Conferencing                     (20) Pages 77 - 80
                                                1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                 Page 21 of 30                                LOGAN LOVELACE
DET. ADAM GIBSON                                                                                     July 3, 2018
                                                 Page 81                                                    Page 83

 1    A. I don't remember now.                              1   connection to the Didriksen?
 2    Q. Was it before your dad was arrested?               2    A. I honestly have no idea.
 3    A. I honestly don't remember.                         3    Q. Now, did you get asked, do you know
 4    Q. Let me ask it this way, maybe this                 4   where Lyndsay is?
 5   helps. Your senior year in high school, you're         5    A. I got asked that question. I don't
 6   playing football, do you recall Marty coming to        6   know.
 7   your games and you talking to her for any of them?     7    Q. So, you've been here on leave. When do
 8    A. Not that I remember now.                           8   you go back again?
 9    Q. Okay. What about Curt's parents? Do                9    A. July 6th.
10   you recall when that communication with them ended    10    Q. And while you were here you bought a new
11   between you and them?                                 11   car, right?
12    A. It was after football season.                     12    A. Yes.
13    Q. Okay. Since you've been in the                    13    Q. And in fact, when was that, last week?
14   military, have you had any communications with        14    A. Yes.
15   Marty Didriksen or Terry or Jan Lovelace?             15    Q. And you will be driving that back to
16    A. No.                                               16   Fort Polk, correct?
17    Q. That's at least been through 2015? That           17    A. Yes.
18   puts us a time frame on it, correct?                  18    Q. Did you pay for that?
19    A. Yes.                                              19    A. Yes.
20    Q. All right. And you've changed your                20    Q. As a 21 year old in the military you get
21   middle name. Your middle name was short of            21   paid, correct? That's your job?
22   Didriksen, correct?                                   22    A. Yes.
23    A. That's correct, yes.                              23    Q. You're not dependent on Curt or
24    Q. And part of the reason you changed your           24   Christene for any financial support, are you?
25   middle name is because Christene didn't want you      25    A. No.

                                                 Page 82                                                    Page 84

 1   to have any association with Cory or your deceased     1     Q. And you haven't been dependent on them
 2   mother, is that true?                                  2   for financial support since you entered into the
 3     A. That's not true.                                  3   military, correct?
 4     Q. Did she bring up the idea of changing             4     A. That's correct.
 5   your middle name?                                      5     Q. You indicated some of the issues you
 6     A. She asked me if I wanted to, yes.                 6   feel related to your emotions, I just group that
 7     Q. And after that is when you decided to do          7   generally anxiety, loneliness, that kind of thing.
 8   it?                                                    8   You said that you're still sitting here today.
 9     A. Yes.                                              9   You understand that as part of this lawsuit you're
10     Q. And that's when you decided to take              10   the Plaintiff, correct?
11   Tyson, which is your dad's middle name?               11     A. Yes.
12     A. Yes.                                             12     Q. Okay. You understand that you had a
13     Q. In fact, didn't Christene also approach          13   choice and decided to join this as a Plaintiff and
14   Lincoln about changing his middle name?               14   file the lawsuit, correct?
15     A. Yes.                                             15     A. Yes.
16     Q. In fact, he changed his middle name,             16     Q. Okay. And had you decided not to do
17   didn't he?                                            17   that, you maybe wouldn't have had to be here
18     A. Yes.                                             18   today, correct?
19     Q. And this has all occurred within, what,          19     A. Yes.
20   the past two years?                                   20     Q. And you --
21     A. Probably three years now.                        21          MS. THOMPSON: You need to wait until
22     Q. Okay. And what was Lincoln's middle              22   the question is finish being asked before you
23   name?                                                 23   answer, okay?
24     A. Tolok.                                           24     Q. The other thing you had brought up some
25     Q. Which was what? That's a family                  25   TV shows that you had watched. And one of them

Min-U-Script®                     Area Wide Reporting and Video Conferencing                       (21) Pages 81 - 84
                                               1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                 Page 22 of 30                                LOGAN LOVELACE
DET. ADAM GIBSON                                                                                     July 3, 2018
                                                Page 85                                                     Page 87

 1   was Dateline, correct?                                1    A. I don't remember.
 2    A. Yes.                                              2    Q. Okay. That would have been something
 3    Q. Did you watch the 48 Hours show?                  3   your dad took care of obviously because you were a
 4    A. Not that I -- I don't know.                       4   kid, right?
 5    Q. Okay. And part of the stigma you felt             5    A. Yes.
 6   was that people had watched TV shows and knew         6    Q. Now, we've talked about on the date your
 7   about you and your family, correct?                   7   mom passed away, and the comments you've had about
 8    A. Yes.                                              8   some of Mr. Baird's statements. At the time of
 9    Q. Those are volunteer actions that you or           9   your mom's death, that Valentine's Day, you were
10   your family members took to give those interviews    10   eight years old?
11   to Dateline or 48 Hours or any TV show, correct?     11    A. Yes.
12    A. I did not, no.                                   12    Q. Did you share a bedroom with Lincoln?
13    Q. Well, they could have, Curt or                   13    A. Yes.
14   Christene, could have said we're not giving an       14    Q. And that bedroom, as you come up the
15   interview and we're not talking to anybody,          15   stairs, was that off to the right, to the left, or
16   correct? They didn't have to give an interview to    16   straight ahead?
17   Dateline?                                            17    A. Straight ahead.
18    A. Yes.                                             18    Q. And then your mom's room that she shared
19    Q. They volunteered to do that, to get that         19   with your father was off to the left?
20   out into the public, correct?                        20    A. Yes.
21    A. Yes.                                             21    Q. All right. So, when you got up that
22    Q. Okay. I want to go back to part of your          22   morning, you indicated it was around 8 o'clock
23   years when your mom was still alive. You and your    23   PM? Or 8 o'clock AM, right?
24   family were members at the Quincy Country Club,      24    A. Yes.
25   correct?                                             25    Q. And you said your dad woke you up?

                                                Page 86                                                     Page 88

 1     A. Yes.                                             1     A. Yes.
 2     Q. And you recall as a child taking part in         2     Q. So you had about a half hour to get
 3   activities at the Quincy Country Club, right?         3   ready and get to school?
 4     A. Yes.                                             4     A. Yes.
 5     Q. Were you on the swim team there?                 5     Q. And your dad was taking you, Lincoln and
 6     A. Yes.                                             6   Lyndsay to school that day?
 7     Q. Did you do junior golf?                          7     A. Yes.
 8     A. Yes.                                             8     Q. So in the route, who was getting dropped
 9     Q. Junior tennis?                                   9   off first?
10     A. Yes.                                            10     A. Me and Lincoln.
11     Q. And as part of those, you would go over         11     Q. Because you both were at Madison?
12   there and you would see your mom and dad drinking,   12     A. Yes.
13   correct?                                             13     Q. Was Kelly Bunch the principal at that
14     A. Yes.                                            14   time?
15     Q. And do you recall seeing them walk              15     A. I believe so, yes.
16   around when they would collect their Styrofoam       16     Q. Who was your teacher? Was it Miss
17   cups and pile them up high with all the drinks       17   Smith?
18   that they had?                                       18     A. Miss Stegeman.
19     A. No. I don't recall.                             19     Q. Stegeman. And you would have been in
20     Q. But you knew your mother drank?                 20   what? Second, third grade?
21     A. Yes.                                            21     A. Third grade.
22     Q. And you knew your dad drank?                    22     Q. Okay. So, you walk by your mom's room
23     A. Yes.                                            23   to take the stairs down, correct?
24     Q. After your mom died, did you continue to        24     A. Yes.
25   be members of the Quincy Country Club?               25     Q. Did you look to the right and see if she

Min-U-Script®                     Area Wide Reporting and Video Conferencing                       (22) Pages 85 - 88
                                               1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                  Page 23 of 30                               LOGAN LOVELACE
DET. ADAM GIBSON                                                                                     July 3, 2018
                                                 Page 89                                                    Page 91

 1   was in there?                                          1    A. I asked to go back.
 2     A. I did not, no.                                    2    Q. And why was that?
 3     Q. Was the door open or closed?                      3    A. Because it was a comfort place, you
 4     A. I don't remember.                                 4   know.
 5     Q. Did Lincoln get up at the same time or            5    Q. Was it because -- was there a
 6   before you?                                            6   Valentine's Day party going on at school that day?
 7     A. We all got up at the same time.                   7    A. Yes.
 8     Q. All right. And you testified your dad             8    Q. Okay. Had your mom helped you make the
 9   would have taken you to school that morning,           9   valentines? I don't even remember, do they hand
10   correct?                                              10   them out at that age still where you make a box
11     A. Yes.                                             11   and all that stuff?
12     Q. Sometimes -- you were living on Kentucky         12    A. Yes.
13   Street, right?                                        13    Q. Okay. So, at the time you were brought
14     A. Yes.                                             14   back to school, did you get to participate in the
15     Q. That was within walking distance of              15   Valentine's Day party?
16   Madison, right?                                       16    A. I believe so, yes.
17     A. Yes.                                             17    Q. How did you get home that day?
18     Q. Did you ever walk to school?                     18    A. I don't remember.
19     A. Sometimes, yes.                                  19    Q. All right. So, then let's move forward
20     Q. And so on that day you told us about how         20   a little bit. We have the time period of after
21   you found out that your mom had passed and you        21   your mom's passing, before your dad marries Erika.
22   were brought to the principal's room, and I think     22   Do you recall at that time you spent a lot of time
23   you said Lincoln and you were there at the same       23   with the Crickards?
24   time, right?                                          24    A. Yes.
25     A. Yes.                                             25    Q. And George Crickard the -- whatever

                                                 Page 90                                                    Page 92

 1    Q. And your dad passed that information on            1   number he is, third or fourth, was a very good
 2   to you, and then the three of you left, right?         2   friend of yours?
 3   And he took you to Marty's house?                      3     A. Yes.
 4    A. Yes.                                               4     Q. And would your dad drop you at the
 5    Q. And Larson was already there?                      5   Crickards in the morning, and then you would go to
 6    A. Yes.                                               6   school with George either by Maureen or their dad?
 7    Q. And Lyndsay was already there?                     7     A. Yes.
 8    A. Yes.                                               8     Q. And then at some point in time did
 9    Q. Okay. Did you ever find out how Lyndsay            9   George start driving you all to high school?
10   got there before you did?                             10     A. Yes.
11    A. I never asked the question, no.                   11     Q. And was the plan, and the way it worked
12    Q. Okay. And what I'm getting at is, you             12   out is, your dad would drop you off there; would
13   don't know if your dad went and met her at the        13   Larson or Lincoln be dropped off there as well?
14   junior high first and brought her back and then       14     A. Yes.
15   came to you guys, or how that happened?               15     Q. Okay. All of you, correct?
16    A. I just don't know, yeah.                          16     A. Yes.
17    Q. Right. Okay. Then you made a comment              17     Q. And you would start the morning out at
18   that you were brought back later that day on the      18   the Crickard's house?
19   day you found out your mom passed, back to Madison    19     A. Yes.
20   school, correct?                                      20     Q. And then you would all go to school
21    A. Yes.                                              21   separately, correct?
22    Q. And did your dad take you back?                   22     A. Yes.
23    A. I believe so, yes.                                23     Q. And that was because Larson also was the
24    Q. And why is it you were taken back to              24   same age as Jack Crickard?
25   school on the day you found your mother passed?       25     A. Yes.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                      (23) Pages 89 - 92
                                                1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                  Page 24 of 30                                LOGAN LOVELACE
DET. ADAM GIBSON                                                                                      July 3, 2018
                                                 Page 93                                                     Page 95

 1    Q. And Jack and Larson were in school                 1     Q. Okay. And you had indicated that you
 2   together, right?                                       2   did have a cell phone at that time, but you did
 3    A. Yes.                                               3   not use it, and you were asked some questions.
 4    Q. So Maureen could take them and George              4   Have you had many cell phones since that time?
 5   could take you all, right?                             5   Since you were a senior in high school up until
 6    A. Yes.                                               6   now?
 7    Q. All right. And then after school you               7     A. Probably two or three, yes.
 8   would all be dropped back off at the Crickard's        8     Q. Okay. You had indicated that after, and
 9   house, correct?                                        9   I want to make sure I have this right. After you
10    A. Yes.                                              10   were questioned at the police station you had the
11    Q. Until you would stay there sometimes              11   Crickards take you back to football practice?
12   through dinner into the night until your dad came     12     A. Yes.
13   back and picked you up?                               13     Q. Was practice still going on by the time
14    A. Yes.                                              14   you got there?
15    Q. Sometimes you would stay the night there          15     A. Yes.
16   entirely, correct?                                    16     Q. Okay. And did you just stand and watch
17    A. On rare occasion, yes.                            17   until it finished or did you participate?
18    Q. Okay. Do you recall spending                      18     A. I participated.
19   Christmases where you would go over there and they    19     Q. Okay. So, you would have had to have
20   gave you Christmas gifts?                             20   gotten back to Flynn in time to get dressed, put
21    A. After our family Christmas, yes.                  21   your equipment on, and get out to the practice
22    Q. And would the Crickards buy you gifts to          22   field, correct?
23   hand out to your teachers because your dad            23     A. Yes.
24   couldn't do that for you at the time?                 24     Q. And at the time the turf field was
25    A. I don't remember.                                 25   already in?

                                                 Page 94                                                     Page 96

 1    Q. All right. Do you recall at this time              1    A. Yes.
 2   after your mom passed, and before Erika, where         2    Q. So you were practicing right there at
 3   your dad was working?                                  3   the stadium?
 4    A. I do not, no.                                      4    A. Yes.
 5    Q. And do you recall where you were living?           5    Q. And practice ended at 5:00 or 5:30; do
 6    A. When --                                            6   you recall how long you were there for practice?
 7    Q. Before Erika? Was it on Kentucky or did            7    A. I mean, I don't have a time frame, but I
 8   you move into the Main Street house?                   8   was there until the end.
 9    A. Kentucky.                                          9    Q. I mean, did you just miss the opening
10    Q. Did you ever live in the Main Street              10   stretching? Did you make it through team drills?
11   house prior to your dad marrying Erika?               11   What?
12    A. No.                                               12    A. I don't remember.
13    Q. It was after that, that the two of them           13    Q. All right. Fair enough. Going back to
14   purchased that house and you all moved in there?      14   when you were at the police station, you indicated
15    A. Yes.                                              15   that when all three of you were finished being
16    Q. So, for the entire time in that period            16   asked questions, and the three of you I mean you
17   after your mom and before Erika you lived on          17   and your two brothers, that you were taken then,
18   Kentucky?                                             18   and I don't know if I wrote this down right, to a
19    A. Yes.                                              19   room or a lobby or somewhere where the Crickards
20    Q. All right. Now, on the date of your               20   were?
21   mom's (sic) arrest, that would have been right at     21    A. Yes.
22   about -- that would have been the start of your       22    Q. Was it a room?
23   senior year and right at the start of the first       23    A. It looked like a lobby where people
24   month of football, right?                             24   could kind of be.
25    A. Yes.                                              25    Q. Okay. Did you call them to come there?

Min-U-Script®                      Area Wide Reporting and Video Conferencing                       (24) Pages 93 - 96
                                                1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                 Page 25 of 30                                 LOGAN LOVELACE
DET. ADAM GIBSON                                                                                      July 3, 2018
                                                 Page 97                                                    Page 99

 1    A. No.                                                1    Q. After that you went back to practice on
 2    Q. Do you know who did?                               2   a ride from one of the Crickards, right?
 3    A. I do not know.                                     3    A. Yes.
 4    Q. And was Christene there at that time?              4    Q. Did George or Maureen take you to
 5    A. She showed up after.                               5   practice?
 6    Q. Okay. So, the moment you -- do you walk            6    A. I don't remember.
 7   out with your brothers at the same time? I mean,       7    Q. Did Larson and Lincoln ride in the same
 8   you come out of wherever you are into this lobby       8   vehicle with you?
 9   area, you, Lincoln and Larson at the same time?        9    A. Yes.
10    A. Yeah, we were all together.                       10    Q. And you all ended up spending the night
11    Q. So you were walking out, the three of             11   at the Crickards, right?
12   you, and the first people you see are the             12    A. I don't think we did, no.
13   Crickards?                                            13    Q. Oh, you don't. Okay. After practice,
14    A. Yes.                                              14   where did you end up going?
15    Q. And I think you said you go over and              15    A. Back to the Crickards.
16   start talking to them, and then Christene showed      16    Q. Okay. Ate some dinner and I guess then
17   up?                                                   17   went where?
18    A. Yes.                                              18    A. Then we went back to the house. We kind
19    Q. Okay. When you talked to the Crickards            19   of sneaked to the house because the news was all
20   before Christene arrived, do you recall any           20   over our house.
21   discussion that took place at that time?              21    Q. Just so the record is clear, you mean
22    A. No. They were crying.                             22   that the news people were outside of your house?
23    Q. Okay. And did you start crying?                   23    A. Yes.
24    A. I mean, yeah. I mean, I'm kind of in              24    Q. Okay. Like media trucks or whatever?
25   that setting, so --                                   25    A. Yes.

                                                 Page 98                                                   Page 100

 1     Q. Sure. I understand. I'm just trying to            1     Q. All right. So you believe that you and
 2   find out what you recall and what happened. So,        2   your brother snuck back to the house on Main
 3   do you recall how long it was then before              3   Street?
 4   Christene arrived?                                     4     A. Yes.
 5     A. I do not remember.                                5     Q. 'Cuz that's where you were living at the
 6     Q. All right. Do you know how she got                6   time?
 7   there?                                                 7     A. Yes.
 8     A. I'm guessing her car.                             8     Q. After your father divorced Erika and
 9     Q. That's a guess on your part?                      9   married Christene, you all still lived at that
10     A. Yes.                                             10   same house?
11     Q. Do you know who contacted her?                   11     A. Yes.
12     A. No.                                              12     Q. Was Christene there when you arrived
13     Q. You didn't?                                      13   back at the house?
14     A. No.                                              14     A. I believe so, yes.
15     Q. Right? And at that point in time did             15     Q. All right. And after that, did you
16   Christene then separate you and your two brothers     16   continue to ride with George Crickard to school in
17   off apart from the Crickards to talk to you?          17   the morning?
18     A. I think we were all together.                    18     A. I think I did for a couple days. But
19     Q. Okay. Did Christene at that time have a          19   then after that, I got a ride from my mom.
20   discussion with you about a circle of trust being     20     Q. And after that couple days, from that
21   formed between you and your brothers and her          21   point forward Christene took you to school?
22   regarding outside contact?                            22     A. Yes.
23     A. I don't remember.                                23     Q. Okay. Who would pick you up and bring
24     Q. You don't remember one way or the other?         24   you home from practice?
25     A. No. I mean --                                    25     A. My mom.

Min-U-Script®                     Area Wide Reporting and Video Conferencing                      (25) Pages 97 - 100
                                               1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                 Page 26 of 30                               LOGAN LOVELACE
DET. ADAM GIBSON                                                                                    July 3, 2018
                                               Page 101                                                  Page 103

 1    Q. So, did you associate then the rest of            1   will, and became protective through your senior
 2   the year at all with the Crickards? Did you ever      2   year until you graduated, correct?
 3   go over there or talk with George?                    3     A. Yes.
 4    A. My friend, George? Yes. But the actual            4          MS. THOMPSON: Object to form. You can
 5   Crickards, no.                                        5   answer the question.
 6    Q. So, after having spent all this time              6          MR. HANSEN: What's the objection?
 7   with the Crickards growing up and them having you     7          MS. THOMPSON: I mean, I don't know -- I
 8   over and you being dropped off there, why was it      8   think it's a vague question as to what closed
 9   at this point in time now in your senior year,        9   ranks mean.
10   couple days after your dad's arrest, that you did    10   BY MR. HANSEN:
11   not associate with the parents, George and Maureen   11     Q. All right. Going forward, if you don't
12   Crickard, any more?                                  12   understand what any of my questions are, and if
13    A. We had to be protective.                         13   you think it's vague, let me know, okay, and I'll
14    Q. Who had to be protective?                        14   rephrase it.
15    A. Me and my family.                                15     A. Will do.
16    Q. And was that at Christene's direction?           16     Q. You used the term protective; I'll use
17    A. I think it was at all. We all agreed             17   that. Then for the remainder of your senior year
18   upon it.                                             18   prior to you leaving Quincy, you became that
19    Q. Okay. Well, your dad, was he at the              19   protective group? You, your brothers and
20   Hancock County jail at this time?                    20   Christene?
21    A. I believe so, yes.                               21     A. Yes.
22    Q. And you hadn't visited him at this point         22     Q. And has it remained that way since you
23   yet, had you?                                        23   left Quincy?
24    A. No.                                              24     A. Yes.
25    Q. So this was a decision through a                 25     Q. You did graduate with your class at

                                               Page 102                                                  Page 104

 1   conversation that took place between Christene and    1   Quincy high?
 2   your two other brothers and you?                      2     A. Yes.
 3     A. Yes.                                             3     Q. You had indicated that you attempted as
 4     Q. And to be protective at that point in            4   much as possible to visit your dad during the time
 5   time?                                                 5   of your senior year in town and that was on
 6     A. Yes.                                             6   Wednesdays. Would you have to leave school to do
 7     Q. And to eliminate contact with anyone             7   that, or was it miss practice or anything?
 8   outside of the family as much as possible?            8     A. Yes, we left school early.
 9     A. Yes.                                             9     Q. And when you visited your father, that
10     Q. And to -- and that meant you and your           10   was always at the Hancock County jail until his
11   brothers then attempting to begin to separate        11   trial in Adams County, correct?
12   yourself from as many people in Quincy as            12     A. Yes.
13   possible?                                            13     Q. Okay. Who would go with you on those
14     A. Yes.                                            14   visits? Was it always you and/or your brothers
15     Q. And at that point in time you were              15   and Christene?
16   already separated communication-wise from your       16     A. Yes.
17   sister, right?                                       17     Q. Okay. Did anyone other than Christene
18     A. Yes.                                            18   ever drive you up to the Hancock County jail to
19     Q. And to the best of your knowledge, I            19   visit your dad?
20   think at this point in time you told me you don't    20     A. I don't believe so, no.
21   recall any communication with the grandparents at    21     Q. Okay. And I can't remember, did you
22   that time, either the Lovelaces or Marty             22   have a car at that time?
23   Didriksen?                                           23     A. No.
24     A. No.                                             24     Q. And other than Christene and your
25     Q. Okay. And then you closed ranks, if you         25   brothers, do you recall ever going up there and

Min-U-Script®                     Area Wide Reporting and Video Conferencing                   (26) Pages 101 - 104
                                               1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                 Page 27 of 30                                 LOGAN LOVELACE
DET. ADAM GIBSON                                                                                      July 3, 2018
                                               Page 105                                                     Page 107

 1   happen to run into somebody else who was visiting     1   disclose the information.
 2   your dad?                                             2    Q. Is that under Army protocol, do you
 3     A. No.                                              3   know?
 4     Q. Would you agree with me that you've              4    A. It's probably a policy, yes.
 5   never given a statement, been interviewed, or         5    Q. The discipline you indicated you had
 6   talked to Gary Farha since your dad's arrest?         6   faced in the Army that you felt was due to your
 7     A. That is correct. Yes.                            7   not being able to get tasks done timely or
 8     Q. Would you agree you've never been                8   whatever that your -- who you report to thought;
 9   questioned, given a statement, or talked to Jim       9   and I just want to make sure.
10   Keller since your father's arrest?                   10          The discipline you had, you refer to as
11     A. Yes.                                            11   corrective training; I assume that's either
12     Q. Have you done any investigation into            12   running, push ups, physical activity?
13   anything related to your dad's arrest and these      13    A. Yes.
14   subsequent trials that took place?                   14    Q. All right. The discipline you have
15     A. No.                                             15   experienced in the military has not cost you any
16     Q. As you sit here today, you don't have           16   pay or rank, correct?
17   any independent information or knowledge of Gary     17    A. That's correct.
18   Farha or Jim Keller fabricating any evidence         18    Q. Okay. You gave some testimony that part
19   against your father, do you?                         19   of the anxiety, I don't know if this was a fear or
20     A. No.                                             20   not, but the emotional injuries, I'll lump it in
21     Q. You don't have any information or               21   that, was that you assume people are judging us
22   knowledge personally as you sit here today of Gary   22   and some people want us to be sad, while others
23   Farha or Jim Keller withholding any evidence from    23   support us. Do you recall that?
24   your father or his trial, correct?                   24    A. Yes.
25     A. No.                                             25    Q. Okay. I just want to make sure that's

                                               Page 106                                                     Page 108

 1    Q. Am I true in stating you also don't have          1   an assumption you're making? Or have people
 2   any personal information or knowledge of Gary         2   actually told you they want you to be sad and to
 3   Farha or Jim Keller withholding exculpatory           3   feel guilty?
 4   evidence from your family?                            4     A. I think I've actually kind of witnessed
 5    A. No.                                               5   it when I was in Quincy. People would talk, we
 6    Q. You had indicated that, I wanted to ask           6   could hear people discussing about us.
 7   you about this. In the military your chain of         7     Q. Okay. What I want to know is when you
 8   command, your superior officer would know if you      8   say you heard them discussing us, other than
 9   went and got counseling.                              9   saying oh, that's Logan Lovelace or something,
10    A. Yes.                                             10   have you heard anybody say oh, there's those
11    Q. Is that only while you're at Fort Polk?          11   guilty people or anything like that?
12    A. That's throughout the Army.                      12     A. Along the lines, yes.
13    Q. Well, what I mean is -- so let's say you         13     Q. Give me the times that is occurred?
14   were on leave here. Let's say you wanted to go       14   Where were you?
15   see a counselor or psychiatrist and you did that,    15     A. The Abby.
16   and you had an appointment and went and saw          16     Q. How many times, you told me you hadn't
17   somebody. Does that somehow get back to your         17   been back for two years to Quincy other than this
18   superior officer?                                    18   last weekend to see your great grandmother. So,
19    A. I don't know that question.                      19   it would have had to have been before then,
20    Q. Okay. What I'm trying to understand is,          20   correct?
21   you said they would know. Is that because if you     21     A. What do you mean?
22   do it at the base they find out about it?            22     Q. Well, if you haven't been back in two
23    A. Well, if you go to a counselor, and the          23   years, I'm trying to get a date. It would have
24   counselor tells your lieutenant in command that      24   been before 2016, correct?
25   you have come to that person, but they don't         25     A. Yes.

Min-U-Script®                     Area Wide Reporting and Video Conferencing                     (27) Pages 105 - 108
                                               1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                Page 28 of 30                                LOGAN LOVELACE
DET. ADAM GIBSON                                                                                    July 3, 2018
                                               Page 109                                                   Page 111

 1    Q. Okay. And this time you were at the               1    Q. Okay. Was it Saturday, Sunday?
 2   Abby, can you give me any other year or month?        2    A. I don't remember.
 3    A. I can not, no.                                    3    Q. Larson said you didn't stay the night?
 4    Q. And who were you with?                            4    A. No.
 5    A. My grandma, Aunt Sherry, my mom and my            5    Q. You just drove over and came back, is
 6   brothers.                                             6   that correct?
 7    Q. Okay. Now, when you say your grandma,             7    A. Yes.
 8   who are you referring to?                             8    Q. And you all had a meal at Elders?
 9    A. Grandma Pessman.                                  9    A. Yes.
10    Q. Is that Christene's mom or Christene's           10    Q. And was that Christine, Curt, you and
11   grandmother?                                         11   Larson?
12    A. Grandmother.                                     12    A. And my Grandma Pessman.
13    Q. And then your aunt who?                          13    Q. Anyone else?
14    A. Aunt Sherry.                                     14    A. Aunt Sherry.
15    Q. Who's that?                                      15    Q. All right. Anyone else?
16    A. That's Grandma Pessman's daughter.               16    A. Beside the people that worked there.
17    Q. Okay. So, Christine's aunt?                      17    Q. I meant with you in your group?
18    A. I don't know how that works.                     18    A. Oh, no.
19    Q. What is Sherry's last name?                      19    Q. Did you see anyone you knew when you
20    A. I don't know.                                    20   were in Elders?
21    Q. Okay. And you said, and Christine and            21    A. No. We go to places that don't have a
22   you and your brothers?                               22   lot of people in them.
23    A. Yes.                                             23    Q. Okay. When you were back, did you go to
24    Q. And this was in the Abby?                        24   St. John's Lutheran church?
25    A. Yes.                                             25    A. No.

                                               Page 110                                                   Page 112

 1    Q. And were you there to eat?                        1     Q. Other than talking to Pastor Steve,
 2    A. Yes.                                              2   since 2015 when you went away to the military have
 3    Q. Was it a week day, weekend?                       3   you seen Steve in person?
 4    A. It was a Sunday.                                  4     A. Yes.
 5    Q. All right. And other than that, any               5     Q. How many times?
 6   other examples that you can think of right now as     6     A. I don't know how many times.
 7   you sit here that come to mind?                       7     Q. Was it in Quincy?
 8    A. Not that I recall, no.                            8     A. Yes.
 9    Q. Okay. This past trip you made to                  9     Q. Has he ever come to visit you anywhere
10   Quincy, did your dad go with you?                    10   else? Meaning he come to Fort Polk or over here
11    A. Yes.                                             11   to talk to you?
12    Q. Since your dad's arrest in 2014, have            12     A. No.
13   you been actually present and out in the community   13     Q. Okay. You have a Facebook page?
14   in Quincy with him?                                  14     A. Yes.
15    A. Yes. Just the other day. I mean --               15     Q. Are you on Instagram?
16    Q. Let's take, so that one time. Prior to           16     A. Yes.
17   that?                                                17     Q. Twitter?
18    A. I believe so, yes.                               18     A. No.
19    Q. Anything specific you can recall about           19     Q. Snapchat?
20   that?                                                20     A. Yes.
21    A. No.                                              21     Q. I think that's all I have. Thanks.
22    Q. And this one time was last weekend?              22          MR. MECKES: I don't have any questions.
23    A. Yes.                                             23              EXAMINATION BY
24    Q. And what did you guys do?                        24              MS. THOMPSON:
25    A. We went to Elders.                               25     Q. Just have a couple questions. Logan,

Min-U-Script®                     Area Wide Reporting and Video Conferencing                    (28) Pages 109 - 112
                                               1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                 Page 29 of 30                               LOGAN LOVELACE
DET. ADAM GIBSON                                                                                    July 3, 2018
                                               Page 113                                                  Page 115

 1   you were asked some questions about your feelings     1             FURTHER EXAMINATION
 2   about various things related to this litigation.      2              BY MR. DiCIANNI:
 3   And I have some questions for you about that.         3    Q. If you were to go to see a counselor
 4           One of the things that you -- one thing       4   while you're not at Fort Polk, are you required by
 5   that you described in your testimony was feeling      5   any Army regulations to report that to your
 6   powerless about what happened to you at the police    6   superior officers?
 7   station. Do you recall your testimony about that?     7    A. I honestly have no idea.
 8     A. Yes.                                             8    Q. You haven't looked into that?
 9     Q. Did you have any other feelings that you         9    A. No.
10   experienced as a result of being taken to the        10    Q. Can we assume then you haven't felt so
11   police station and questioned, other than what you   11   badly that you haven't felt the need to go look
12   testified about?                                     12   into that?
13     A. The fact that they kind of took me and          13    A. I kind of keep my emotions to myself.
14   didn't explain to me what I could do in that         14    Q. That's all I have.
15   situation. I mean, I just felt isolated.             15          MS. THOMPSON: I have one follow-up
16   Powerless. And -- yeah.                              16   question to that. In the military, Logan, if you
17     Q. And are there any other -- well, let me         17   are asked a question by a superior, do you have to
18   ask you this question. You were asked some           18   answer that question honestly?
19   questions by counsel about feelings that you have    19    A. Yes, it's an order.
20   experienced as a result of your dad being charged    20          MS. THOMPSON: So if a superior asked you
21   with killing your mom. Do you recall those           21   about whether or not you had sought counseling on
22   questions?                                           22   your own in a private setting, that is information
23     A. Yes.                                            23   you would have to disclose?
24     Q. Is there for you a connection between           24    A. Yes.
25   you going to the police station to be questioned     25          MS. THOMPSON: No further questions.

                                               Page 114                                                  Page 116

 1   and your dad and the -- let me start the question     1         MR. HANSEN: I don't have anything else.
 2   again.                                                2         MS. THOMPSON: We'll reserve.
 3          Is there a connection for you between          3          (The time is 1:37 p.m.)
 4   your experiences at the police station, and your      4
 5   family's experiences with your dad being charged      5
 6   in this case?                                         6
 7    A. Yes.                                              7
 8          MR. DiCIANNI: I'll object to the form          8
 9   of the question.                                      9
10    Q. What is the connection for you?                  10
11    A. The fear of losing my dad was definitely         11
12   one of my biggest -- again, feeling                  12
13   powerless in the situation. Not only that, but       13
14   just getting angry when people talk about            14
15   everything.                                          15
16    Q. And my question for you is, what is the          16
17   connection for you between your experiences at the   17
18   police station and your family's broader             18
19   experiences with your dad being charged in this      19
20   case?                                                20
21          MR. DiCIANNI: Same objection.                 21
22    Q. You can answer the question.                     22
23    A. I mean, I explained it to you. I don't           23
24   know how to explain it further.                      24
25    Q. Okay. That's the only question I have.           25


Min-U-Script®                     Area Wide Reporting and Video Conferencing                   (29) Pages 113 - 116
                                               1-800-747-6789
       1:17-cv-01201-SEM-EIL # 90-11
LOVELACE v.
                                                    Page 30 of 30                  LOGAN LOVELACE
DET. ADAM GIBSON                                                                          July 3, 2018
                                                   Page 117
 1           IN THE UNITED STATES DISTRICT COURT
            FOR THE CENTRAL DISTRICT OF ILLINOIS
 2                    STATE OF ILLINOIS
 3
     CURTIS LOVELACE, LOGAN LOVELACE,
 4   LINCOLN LOVELACE, AND CHRISTINE
     LOVELACE on behalf of her
 5   minor son, LARSON LOVELACE,
 6            Plaintiffs,
 7        -vs-                       No. 17 CV 01201
 8   DET. ADAM GIBSON, POLICE
     CHIEF ROBERT COPLEY, SGT.
 9   JOHN SUMMERS, LT. DINA
     DREYER, DET. ANJANETTE BISWELL,
10   UNKNOWN QUINCY POLICE OFFICERS,
     GARY FARHA, CORONER JAMES
11   KELLER, THE CITY OF QUINCY AND
     COUNTY OF ADAMS,
12
              Defendants.
13
14
               This is to certify that I have read the
15   transcript of my deposition taken in the
     above-entitled cause, and that the foregoing
16   transcript taken on July 3, 2018, accurately
     states the questions asked and the answers given
17   by me, with the exception of the corrections, if
     any, on the attached errata sheet(s).
18
19                              __________________________
                                LOGAN LOVELACE
20
     Subscribed and Sworn before
21   me this _______ day of
     ________________, 2018.
22   ___________________________
     Notary Public
23
24
25

                                                   Page 118
 1   STATE OF ILLINOIS      )
                            )   SS
 2   COUNTY OF CHAMPAIGN    )
 3              I, DEANN K. PARKINSON, a Notary Public
     in and for the County of Champaign State of
 4   Illinois, do hereby certify that LOGAN LOVELACE,
     the deponent herein, was by me first duly sworn to
 5   tell the truth, the whole truth and nothing but
     the truth in the aforementioned cause of action.
 6              That the foregoing deposition was taken
     on behalf of the Defendant on July 3, 2018.
 7              That said deposition was taken down in
     stenographic notes and afterwards reduced to
 8   typewriting under my instruction and said
     transcription is a true record of the testimony
 9   given; and that it was agreed by and between the
     witness and attorneys that said signature on said
10   deposition would be not waived.
                I do hereby certify that I am a
11   disinterested person in this cause of action; that
     I am not a relative of any party or any attorney
12   of record in this cause, or an attorney for any
     party herein, or otherwise interested in the event
13   of this action, and am not in the employ of the
     attorneys for either party.
14              In witness whereof, I have hereunto set
     my hand and affixed my notarial seal July 13,
15   2018.
16
                                _________________________
17                              DEANN K. PARKINSON, CSR
                                NOTARY PUBLIC
18
19
20
21
22
23
24
25


Min-U-Script®                         Area Wide Reporting and Video Conferencing    (30) Pages 117 - 118
                                                   1-800-747-6789
